Exhibit 10.2

Execution Copy

 

 

GUARANTEE AGREEMENT

 

 

dated 21 April 2004

as amended by Amendment Agreements dated 10 October 2006 and 25 February 2009

between

ADVANCED MICRO DEVICES, INC.

and

THE FOUNDRY COMPANY

as Guarantors

AMD FAB 36 LIMITED LIABILITY COMPANY & CO. KG

as Borrower

DRESDNER BANK AG in Berlin

as Security Agent

DRESDNER BANK AG, NIEDERLASSUNG LUXEMBURG

as Facility Agent

and

AMD NETHERLANDS TECHNOLOGIES B.V.

Milbank, Tweed, Hadley & McCloy LLP

Frankfurt



--------------------------------------------------------------------------------

CONTENTS

 

Clause

        Page

1.

   DEFINITIONS AND INTERPRETATION    1

2.

   GUARANTEE    10

3.

   PAYMENT ON FIRST DEMAND    10

4.

   PRIMARY OBLIGATION    10

5.

   CONTINUING SECURITY    11

6.

   UNCONDITIONAL GUARANTEE    11

7.

   TAXES    12

8.

   CURRENCY INDEMNITY    15

9.

   CLAIMS BY GUARANTOR    15

10.

   REPRESENTATIONS AND WARRANTIES    16

11.

   INFORMATION UNDERTAKINGS    25

12.

   FINANCIAL COVENANTS    28

13.

   GENERAL UNDERTAKINGS    32

14.

   SET-OFF    38

15.

   MISCELLANEOUS    38

16.

   NOTICES    39

17.

   FURTHER ASSURANCE    40

18.

   PARTIAL INVALIDITY    40

19.

   AMENDMENTS    41

20.

   COUNTERPARTS    41

21.

   ASSIGNMENT    41

22.

   CONFIDENTIALITY    41

23.

   GOVERNING LAW    42

24.

   ENFORCEMENT    42

 

Schedules

    

SCHEDULE 1

   43

FORM OF COMPLIANCE CERTIFICATE

   43

SCHEDULE 2

   45

FORM OF MONTHLY CONSOLIDATED CASH REPORT

   45



--------------------------------------------------------------------------------

THIS GUARANTEE AGREEMENT is made between:

 

(1) Advanced Micro Devices, Inc., a corporation organised under the laws of the
state of Delaware, United States of America, having its principal place of
business in Sunnyvale, California, United States of America (“AMD Inc.”);

 

(2) The Foundry Company, an exempted company incorporated under the laws of the
Cayman Islands, with its registered and principal office at Maple Corporate
Services Limited, PO Box 309, Ugland House, Grand Cayman, KY-1104, Cayman
Islands] (“FoundryCo”);

 

(3) AMD Fab 36 Limited Liability Company & Co. KG, a German limited partnership
with its business address at Wilschdorfer Landstrasse 101, 01109 Dresden,
Germany, registered at the commercial register (Handelsregister) of the local
court (Amtsgericht) in Dresden under HRA 5255 (the “Borrower”);

 

(4) Dresdner Bank AG in Berlin as Security Agent under German law pursuant to
and in accordance with Clause 24.1 (Appointment of the Facility Agent and the
Security Agent) of the Facility Agreement (the “Security Agent”);

 

(5) Dresdner Bank AG, Niederlassung Luxemburg as Facility Agent for the Lenders
pursuant to and in accordance with Clause 24.1 (Appointment of the Facility
Agent and the Security Agent) of the Facility Agreement (the “Facility Agent”);
and

 

(6) AMD Netherlands Technologies B.V., a limited liability company organized
under the laws of The Netherlands with its business address at Locatellikade 1,
1076AZ Amsterdam, The Netherlands, registered at the Chamber of Commerce (Kamer
van Koophandel) of Amsterdam under number file number 34316285 (“Dutch BV 1”).

WHEREAS:

AMD Inc. and FoundryCo enter into this Guarantee Agreement in favour of the
other parties hereto in order to ensure that the Finance Parties shall receive
payment of all amounts expressed to be payable by the Borrower under the
Facility Agreement, any other Finance Document to which it is a party or the
Subsidy Agreements in the currency and at the place provided therein at its
stated or accelerated maturity and irrespective of the factual or legal
circumstances and motives by reason of which the Borrower may fail to pay any of
the Guarantors’ Liabilities (as each are defined below).

IT IS AGREED as follows:

 

1. DEFINITIONS AND INTERPRETATION

 

1.1 Definitions

In this Guarantee Agreement:

“Agent” means “Agent” (Agent), as this term is defined in the Facility
Agreement.

“AMD Saxony Group” means AMD Saxony LLC, Delaware, United States of America, AMD
Saxony Holding GmbH, Dresden, and all of their Subsidiaries.

“Amendment Date” means “Änderungsdatum” (Amendment Date) as this term is defined
in the Facility Agreement.

 

1



--------------------------------------------------------------------------------

“Assignment Agreement” means “Abtretung von Wesentlichen US-Verträgen”
(Assignment of Material US Contracts), as this term is defined in the Facility
Agreement.

“Auditor” means “Wirtschaftsprüfer” (Auditor), as this term is defined in the
Facility Agreement.

“Authorisation” means “Genehmigung” (Authorisation), as this term is defined in
the Facility Agreement.

“Base Financial Statements” means “Basis-Abschlüsse” (Base Financial
Statements), as this term is defined in the Facility Agreement.

“Borrower” means AMD Fab 36 Limited Liability Company & Co. KG.

“Business Day” means “Bankarbeitstag” (Business Day), as this term is defined in
the Facility Agreement.

“Business Plan” means “Geschäftsplan” (Business Plan), as this term is defined
in the Facility Agreement.

“Cash Shortfalls” means “Barmittel-Defizite” (Cash Shortfalls), as this term is
defined in the Facility Agreement.

“Charged Assets” means “Besichertes Vermögen” (Charged Assets), as this term is
defined in the Facility Agreement.

“Collateral Security” means any Security provided or assumed by a person in
favour of the Security Agent securing the Guarantor’s Liabilities, whether
generally or to a limited extent only and whether created or entered into
before, on or after the date of this Guarantee Agreement.

“Commitment” means “Kreditzusage” (Commitment), as this term is defined in the
Facility Agreement.

“Compliance Certificate” means a certificate substantially in the form set out
in Schedule 1 (Form of Compliance Certificate).

“Credit Rating” means “Rating” (Credit Rating), as this term is defined in the
Facility Agreement.

“Dangerous Substance” means “Gefährliche Substanzen” (Dangerous Substance), as
this term is defined in the Facility Agreement.

“Default” means “Kündigungstatbestand” (Default), as this term is defined in the
Facility Agreement.

“Environment” means “Umwelt” (Environment), as this term is defined in the
Facility Agreement.

“Environmental Claim” means “Umweltansprüche” (Environmental Claim), as this
term is defined in the Facility Agreement.

“Environmental Contamination” means each of the following and their
consequences:

 

  (a) any release, discharge, emission, leakage or spillage of any Dangerous
Substance at or from any site owned, leased, occupied or used by the Guarantor
into any part of the Environment; or

 

2



--------------------------------------------------------------------------------

  (b) any accident, fire, explosion or sudden event at any site owned, leased,
occupied or used by the Guarantor which is directly or indirectly caused by or
attributable to any Dangerous Substance; or

 

  (c) any other pollution of the Environment arising at or from any site owned
or occupied by the Guarantor.

“Environmental Law” means “Umweltrecht” (Environmental Law), as this term is
defined in the Facility Agreement.

“Environmental License” means “Umweltgenehmigung” (Environmental License), as
this term is defined in the Facility Agreement.

“Equipment” means “Anlagen” (Equipment), as this term is defined in the Facility
Agreement.

“EU Notification Approval” means “EU-Genehmigung” (EU Notification Approval), as
this term is defined in the Facility Agreement.

“Event of Default” means “Kündigungsgrund” (Event of Default), as this term is
defined in the Facility Agreement.

“Exit Agreement” means “Ausscheidensvereinbarung” (Exit Agreement), as this term
is defined in the Amendment Agreement.

“Facility” means “Kredit” (Facility), as this term is defined in the Facility
Agreement.

“Facility Agreement” means a term loan facility agreement of up to
EUR700,000,000 dated 21 April 2004, as amended from time to time, made amongst,
inter alia, the Borrower, the Lenders, Dresdner Bank AG, Niederlassung Luxemburg
as Facility Agent and Dresdner Bank AG in Berlin as Security Agent and Reporting
Agent (the “Facility Agreement”).

“Federal/State Guarantee” means “Bundes/Landesbürgschaft” (Federal/State
Guarantee), as this term is defined in the Facility Agreement.

“Federal/State Guarantor Decision” means “Bürgschaftsentscheidung”
(Federal/State Guarantor Decision), as this term is defined in the Facility
Agreement.

“Federal/State Guarantors” means “Bundes-/Landesbürgen” (Federal/State
Guarantors), as this term is defined in the Facility Agreement.

“Finance Documents” means this Guarantee Agreement, the Facility Agreement, any
Fee Letter, any other Security Document and any other document designated as
such by the Facility Agent and the Borrower and “Finance Document” means any of
them.

“Facility Office” means “Kreditgeschäftsstelle” (Facility Office), as this term
is defined in the Facility Agreement.

 

3



--------------------------------------------------------------------------------

“Fee Letters” means “Gebührenvereinbarungen” (Fee Letters), as this term is
defined in the Facility Agreement.

“Finance Party” means “Finanzierungspartei” (Finance Party), as this term is
defined in the Facility Agreement.

“Financial Indebtedness” means “Finanzverbindlichkeit” (Financial Indebtedness),
as this term is defined in the Facility Agreement.

“FoundryCo Group” means “FoundryCo Gruppe” (FoundryCo Group), as this term is
defined in the Facility Agreement.

“FoundryCo Group Permitted Business” means, in relation to FoundryCo and the
FoundryCo Group collectively, the business of a silicon foundry, including the
design, development, manufacture, marketing and sales of integrated circuits,
together with any activity which is ancillary or incidental to any of the above.

“Funding Agreement” means “Finanzausstattungsvertrag” (Funding Agreement), as
this term is defined in the Facility Agreement.

“General Partner” means “Komplementär” (General Partner), as this term is
defined in the Facility Agreement.

“German Subsidiaries” means, collectively or, where the context requires,
individually, each Subsidiary of FoundryCo (other than a member of the AMD
Saxony Group) incorporated, established or formed in Germany.

“Group” means “Gruppe” (Group), as this term is defined in the Facility
Agreement.

“Group Consolidated Cash” means for any fiscal month of AMD Inc. the amount of
all cash, cash equivalents and short-term investments of AMD Inc. (other than
amounts which are “restricted cash” within the meaning of US GAAP, including
cash and cash equivalents which are the subject of Security in favour of any
party (other than Transaction Security); this exclusion shall however not apply
to Security in favour of any relevant account bank constituted by
(i) application of standard terms and conditions of financial institutions,
(ii) other standard and customary terms and conditions or (iii) operation of
law, in each case in respect of accounts which are not subject to any
requirement to maintain a minimum balance on such accounts), FoundryCo and all
of their respective Subsidiaries for any periods during which the consolidated
results of FoundryCo must be consolidated with those of AMD Inc. for the
purposes of the financial statements referred to in paragraph (a) of Clause 11.1
(Financial Statements) in accordance with US GAAP, calculated employing the same
method applied in calculating the annual audited and quarterly unaudited
consolidated financial statements of AMD Inc. in accordance with the terms of
the Guarantee Agreement, less the aggregate amount of all outstandings under any
third-party revolving credit facility agreement (or third party term loan
agreement for borrowed money with an original maturity of up to one (1) year) of
AMD Inc. and any member of the Group.

“Group Permitted Business” means, in relation to AMD Inc. and the Group
collectively, the design, development, manufacture, marketing and sales of
integrated circuits, together with any activity which is ancillary or incidental
to any of the above, and includes the FoundryCo Group Permitted Business.

 

4



--------------------------------------------------------------------------------

“Group Structure Chart” means “Schaubild zur Gruppenstruktur” (Group Structure
Chart), as this term is defined in the Facility Agreement.

“Guarantee” means the irrevocable and unconditional guarantee issued by the
Guarantors pursuant to the terms of this Guarantee Agreement.

“Guaranteed Liabilities” means all and any sums that may now be, or might at any
time in the future become, due, owing, incurred or payable, whether actually or
contingently, by the Borrower to the Finance Parties under or pursuant to the
Facility Agreement or any other Finance Document to which the Borrower is a
party including, without limitation, on account of principal, interest, fees,
expenses, indemnity payments, losses or damages and irrespective of:

 

  (a) the capacity (whether as principal, agent, trustee, beneficiary, partner
or otherwise) of the Borrower or any Finance Party;

 

  (b) whether the Borrower is liable as principal debtor or as surety;

 

  (c) whether the Borrower is liable alone or jointly and/or severally with any
other person; and

 

  (d) whether originally owing to a Finance Party or purchased or otherwise
acquired by it in accordance with the terms of the Facility Agreement.

“Guarantors” means AMD Inc. and FoundryCo, and “Guarantor” means any of them.

“Guarantors’ Liabilities” means the Guaranteed Liabilities and the Indemnified
Liabilities.

“Indemnified Liabilities” means all and any sums that may now be, or might at
any time in the future become, due, owing, incurred or payable, whether actually
or contingently, by the Borrower under or pursuant to the Subsidy Agreements as
a result of any repayment claim brought by the Federal Republic of Germany or
the Free State of Saxony (Freistaat Sachsen) in connection with any public
allowances or grants (Investitionszuschüsse/ Investitionszulagen) provided to
the Borrower including, without limitation, on account of principal, interest,
fees, expenses, indemnity payments, losses or damages and irrespective of:

 

  (a) the capacity (whether as principal, agent, trustee, beneficiary, partner
or otherwise) of the Borrower or the Security Agent;

 

  (b) whether the Borrower is liable as principal debtor or as surety; and

 

  (c) whether the Borrower is liable alone or jointly and/or severally with any
other person.

“Information Memorandum” means “Information Memorandum” (Information
Memorandum), as this term is defined in the Facility Agreement.

“Insolvency” in relation to any person, refers to that person undergoing or
being subject to any winding-up, bankruptcy, receivership, administration,
re-organisation, scheme of arrangement or composition, moratorium, assignment
for the benefit of creditors or any analogous event or proceeding.

“Insurance Adviser” means “Versicherungsberater” (Insurance Adviser), as this
term is defined in the Facility Agreement.

 

5



--------------------------------------------------------------------------------

“Insurance Report” means “Versicherungsbericht” (Insurance Report), as this term
is defined in the Facility Agreement.

“Intellectual Property” means “Geistiges Eigentum” (Intellectual Property), as
this term is defined in the Facility Agreement.

“Intellectual Property Rights” means “Immaterialgüterrechte” (Intellectual
Property Rights), as this term is defined in the Facility Agreement.

“Interest Period” means “Zinsperiode” (Interest Period), as this term is defined
in the Facility Agreement.

“Lender” means “Kapitalgeber” (Lender), as this term is defined in the Facility
Agreement.

“License Agreement” means “Lizenzvertrag” (License Agreement), as this term is
defined in the Facility Agreement.

“Limited Partners” means “Kommanditisten” (Limited Partners), as this term is
defined in the Facility Agreement.

“Loan” means “Kreditbetrag” (Loan), as this term is defined in the Facility
Agreement.

“Majority Lenders” means “Kreditgebermehrheit” (Majority Lenders), as this term
is defined in the Facility Agreement.

“Management Plan” means “Managementplan” (Management Plan), as this term is
defined in the Facility Agreement.

“Material Adverse Effect” means “Wesentliche Nachteilige Veränderung” (Material
Adverse Effect), as this term is defined in the Facility Agreement.

“Material Subsidiaries” means, collectively or, where the context requires,
individually:

 

  (a) the Borrower;

 

  (b) AMD Saxony Limited Liability Company & Co. KG; and

 

  (c) any other member of the Group and the FoundryCo Group, including each
Subsidiary of a Guarantor, which meets any of the following requirements:

 

  (i) a Guarantor’s and its Subsidiaries’ investment in and advances to such
other member of the Group or the FoundryCo Group exceed five (5) per cent. of
the total assets of the Group or the FoundryCo Group, respectively, each
consolidated as of the end of the most recently completed fiscal year;

 

  (ii) a Guarantor’s and its Subsidiaries’ proportionate share of the total
assets (after intercompany eliminations) of such other member of the Group or
the FoundryCo Group exceeds five (5) per cent. of the total assets of the Group
or the FoundryCo Group, respectively, each consolidated as of the end of the
most recently completed fiscal year; or

 

  (iii)

a Guarantor’s and its Subsidiaries’ earnings from continuing operations before
income taxes, extraordinary items and the cumulative effect of a

 

6



--------------------------------------------------------------------------------

 

change in accounting principles of such other member of the Group or the
FoundryCo Group exceeds five (5) per cent. of such earnings of the Group or the
FoundryCo Group, respectively, each consolidated for the most recently completed
fiscal year.

“Month” means “Monat” (Month), as this term is defined in the Facility
Agreement.

“New German KG” means “Neu-KG” (New German KG) as this term is defined in the
Facility Agreement.

“Obligor” means “Verpflichteter” (Obligor), as this term is defined in the
Facility Agreement.

“Original Lenders” means “Ursprüngliche Kreditgeber” (Original Lenders), as this
term is defined in the Facility Agreement.

“Other Surety” means any person (other than the Guarantors, the Borrower or the
Security Agent) who is a party to any Collateral Security.

“Participation” means “Beteiligung” (Participation), as this term is defined in
the Facility Agreement.

“Participation Agreement” means “Beteiligungsvereinbarung” (Participation
Agreement), as this term is defined in the Facility Agreement.

“Partnership Agreement” means “Gesellschaftsvertrag” (Partnership Agreement), as
this term is defined in the Facility Agreement.

“Partnership Interest Pledges” means “Verpfändung der Gesellschaftsanteile”
(Partnership Interest Pledges), as this term is defined in the Facility
Agreement.

“Permitted Business” means “Zulässiger Geschäftsbetrieb” (Permitted Business),
as this term is defined in the Facility Agreement.

“Permitted Indebtedness” means “Zulässige Verbindlichkeiten” (Permitted
Indebtedness), as this term is defined in the Facility Agreement.

“Permitted Security” means “Zulässige Sicherheiten” (Permitted Security), as
this term is defined in the Facility Agreement.

“Project” means “Projekt” (Project), as this term is defined in the Facility
Agreement.

“Project Documents” means “Projektdokumente” (Project Documents), as this term
is defined in the Facility Agreement.

“Protected Party” means “Geschützte Partei” (Protected Party), as this term is
defined in the Facility Agreement.

“Qualifying Lenders” means “Qualifizierte Kreditgeber” (Qualifying Lenders), as
this term is defined in the Facility Agreement.

“Quarter Date” means “Quartalstag” (Quarter Date), as this term is defined in
the Facility Agreement.

 

7



--------------------------------------------------------------------------------

“Relevant GAAP” means:

 

  (a) in respect of the Borrower, German GAAP;

 

  (b) in respect of each of the Guarantors, US GAAP; and

in respect of any other member of the Group or the FoundryCo Group (either alone
or including its Subsidiaries on a consolidated basis) the generally accepted
accounting principles and practices of its jurisdiction of incorporation,
formation or establishment.

“Relevant Subsidiaries” means, collectively or, where the context requires,
individually, New German KG, the General Partner, AMD Fab 36 Holding GmbH, AMD
Fab 36 Admin GmbH and the Borrower.

“Repeating Representations” means each of the representations set out in Clause
10.2 (Status) to Clause 10.8 (Governing Law and Enforcement) (inclusive), Clause
10.11 (No Default) to Clause 10.23 (No Security) (inclusive) and Clause 10.27
(Management Plans) to Clause 10.32 (Security from the Borrower) (inclusive).

“Reporting Agent” means “Berichtsagentin” (Reporting Agent), as this term is
defined in the Facility Agreement.

“Revolving Credit Agreement” means “Gesellschafter-Barkreditvertrag” (Revolving
Credit Agreement), as this term is defined in the Facility Agreement.

“SEC” means the United States Securities and Exchange Commission.

“Security” means “Sicherheiten” (Security), as this term is defined in the
Facility Agreement.

“Security Document” means “Sicherheitendokument” (Security Document), as this
term is defined in the Facility Agreement.

“Share Pledges” means “Anteilsverpfändungen” (Share Pledges), as this term is
defined in the Facility Agreement.

“Signing Date” means “Tag der Unterzeichnung” (Signing Date), as this term is
defined in the Facility Agreement.

“Site” means “Betriebsgrundstück” (Site), as this term is defined in the
Facility Agreement.

“Subordinated Loan” means “Nachrangige Darlehen” (Subordinated Loan), as this
term is defined in the Facility Agreement.

“Subordinated Loan Agreement” means “Gesellschafter-Tilgungskreditvertrag”
(Subordinated Loan Agreement), as this term is defined in the Facility
Agreement.

“Subordination Agreement” means “Nachrang- und Kapitalbelassungsvereinbarung”
(Subordination Agreement), as this term is defined in the Facility Agreement.

“Subsidiary” means “Tochtergesellschaft” (Subsidiary), as this term is defined
in the Facility Agreement.

 

8



--------------------------------------------------------------------------------

“Subsidy Agreement” means “Zuschußvertrag” (Subsidy Agreement), as this term is
defined in the Facility Agreement.

“Step Plan” means “Ablaufplan” (Step Plan), as this term is defined in the
Facility Agreement.

“Tax” means “Steuern” (Tax), as this term is defined in the Facility Agreement.

“Tax Credit” means “Steuergutschrift” (Tax Credit), as this term is defined in
the Facility Agreement.

“Tax Deduction” means “Steuerabzug” (Tax Deduction), as this term is defined in
the Facility Agreement.

“Tax Payment” means “Steuerzahlung” (Tax Payment), as this term is defined in
the Facility Agreement.

“Technical Completion” means “Technische Fertigstellung” (Technical Completion),
as this term is defined in the Facility Agreement.

“Transaction Document” means “Transaktionsdokument” (Transaction Document), as
this term is defined in the Facility Agreement.

“Transaction Security” means “Transaktionssicherheiten” (Transaction Security),
as this term is defined in the Facility Agreement.

“Treaties” means “Abkommen” (Treaties), as this term is defined in the Facility
Agreement.

“US GAAP” means generally accepted accounting principles set forth from time to
time in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the U.S. accounting
profession), as applicable.

“Utilization Request” means “Ziehungsnotiz” (Utilization Request), as this term
is defined in the Facility Agreement.

 

1.2 Interpretation

 

  (a) Any reference in this Guarantee Agreement to:

 

  (i) the “Security Agent”, “Facility Agent”, the “Borrower” or the “Guarantor”
shall be construed so as to include its successors in title, permitted assigns
and permitted transferees;

 

  (ii) the “Facility Agreement” or any other agreement or instrument is a
reference to the Facility Agreement or other agreement or instrument as amended,
supplemented, restated, novated or otherwise modified from time to time;

 

  (iii) a “person” includes any person, firm, company, corporation, government,
state or agency of a state or any association, trust or partnership (whether or
not having separate legal personality) or two or more of the foregoing;

 

  (iv) a provision of law is a reference to that provision as amended or
re-enacted;

 

9



--------------------------------------------------------------------------------

and

 

  (v) unless a contrary indication appears, a time of day is a reference to
Frankfurt am Main time.

 

  (b) Section, Clause and Schedule headings are for ease of reference only.

 

  (c) A capitalised term used in this Guarantee Agreement or in any notice given
under or in connection with this Guarantee Agreement and not otherwise defined
herein has the meaning ascribed to such term in the Facility Agreement.

 

2. GUARANTEE

 

  (a) The Guarantors hereby irrevocably and unconditionally guarantee, jointly
and severally (als Gesamtschuldner), the due and punctual payment in full to the
Lenders (acting through the Security Agent), without set-off or deduction, of
the Guaranteed Liabilities in accordance with, and in the currency or respective
currencies in which the same are payable under, the terms of the relevant
Finance Documents. Payment shall be made within three (3) Business Days of
demand made with a Guarantor to such account in Germany as the Security Agent
shall specify in writing.

 

  (b) The Guarantors hereby irrevocably and unconditionally undertake, jointly
and severally (als Gesamtschuldner), to indemnify, within three (3) Business
Days of demand by the Borrower or the Security Agent, the Borrower and any other
party to this Guarantee Agreement against any cost, loss or liability incurred
by that party as a result of any repayment claim brought by the Federal Republic
of Germany or the Free State of Saxony (Freistaat Sachsen) in connection with
any public allowances or grants (Investitionszuschüsse/Investitionszulagen)
provided to the Borrower pursuant to a Subsidy Agreement.

 

  (c) FoundryCo hereby irrevocably and unconditionally guarantees the due and
punctual payment in full to Dutch BV 1 of all amounts owing to Dutch BV 1 under
the Wafer Supply Agreement, without set-off or deduction, in accordance with,
and in the currency or respective currencies in which the same are payable
under, the terms of the Wafer Supply Agreement. FoundryCo undertakes to make
payment to Dutch BV 1 within three (3) Business Days of written demand by the
Security Agent made with FoundryCo, to such account in Germany as the Security
Agent shall specify in writing.

 

3. PAYMENT ON FIRST DEMAND

Each of the Guarantors undertakes to effect payment hereunder promptly upon
receipt of the Security Agent’s first written demand and its confirmation in
writing that the amount claimed corresponds to the Guarantors’ Liabilities.

 

4. PRIMARY OBLIGATION

The Guarantee constitutes the Guarantors’ primary obligation (Garantie) (and not
a surety guarantee obligation (Bürgschaft)) to make payment to the Security
Agent in accordance with the terms of this Guarantee Agreement, under any and
all circumstances, regardless of the validity, legality or enforceability of the
Facility Agreement or any other Finance Document. Demands may be made under this
Guarantee Agreement from time to time and may be enforced irrespective of
whether any steps or proceedings are or will be taken against the Borrower or
any Other Surety to recover amounts claimed under this Guarantee Agreement.

 

10



--------------------------------------------------------------------------------

5. CONTINUING SECURITY

This Guarantee Agreement shall be a continuing security until all of the
Guarantors’ Liabilities have been paid, discharged or performed in full and
shall not be satisfied by any intermediate discharge or payment of or on account
of the Guarantors’ Liabilities or any of them or any settlement of accounts
between the Finance Parties and the Borrower or any Other Surety or the Federal
Republic of Germany, the Free State of Saxony (Freistaat Sachsen), the Agents
and the Borrower.

 

6. UNCONDITIONAL GUARANTEE

 

6.1 Absolute Payment Obligation

The Guarantors’ liability hereunder shall be absolute and unconditional in all
circumstances and shall not be discharged, impaired or otherwise affected by any
defences, exceptions, rights of withholding or counterclaims which may be
available to the Borrower, including without limitation, any one or more of the
following (whether occurring with or without the consent of, or notice to, any
person):

 

  (a) the Facility Agreement or any Collateral Security being or becoming wholly
or partially illegal, void, voidable, subject to a right of rescission
(Anfechtung) or unenforceable for any reason whatsoever;

 

  (b) any absence or insufficiency of corporate resolutions relating to the
Facility Agreement;

 

  (c) any inadequate representation of the Borrower;

 

  (d) any absence of licenses or other authorisations or any factual or legal
restrictions or limitations existing or introduced in the country of
incorporation, establishment or formation of the Borrower;

 

  (e) the Security Agent holding, taking, renewing or extending any Collateral
Security at any time;

 

  (f) any variation, amendment, modification, replacement, termination, waiver,
release, discharge, exchange, assignment or transfer of, or other dealing with,
the Facility Agreement, this Guarantee Agreement or any Collateral Security
(however fundamental and including, without limitation, any increase in any
amount due or owing thereunder or in the rate of interest or any other sum
payable thereunder or any prejudice to or loss of any rights of subrogation);

 

  (g) any time, credit or other indulgence being granted to, or any release of
or composition or other arrangement with, the Borrower or any Other Surety;

 

  (h) any inability, omission or neglect (intentional or otherwise) on the part
of the Security Agent to take or perfect, or on the part of the Borrower or any
other person to give, any Collateral Security agreed or intended to be taken or
given or any such inability, omission or neglect on the part of the Security
Agent to enforce the Agreement or any Collateral Security;

 

  (i) any right of set-off (Aufrechnung), right of withholding or retention
(Zurückbehaltungsrecht) or similar rights of the Borrower or any third party on
behalf of the Borrower;

 

11



--------------------------------------------------------------------------------

  (j) any acquiescence, negligence or mistake on the part of an Agent;

 

  (k) the Lenders or any Agent being able to raise any right of combination of
accounts, set-off or similar rights in view of any Guarantor’s Liabilities; and

 

  (l) any other act, fact, event or omission which but for this provision might
operate to discharge, impair or otherwise affect the Guarantors’ liability
hereunder.

 

6.2 Unrestricted Right of Enforcement

The Guarantors’ obligations hereunder are in addition to and not in substitution
for any Collateral Security which the Security Agent may now or hereafter hold.
This Guarantee Agreement may be enforced without the Security Agent first having
recourse to any such Collateral Security and without having to take any steps or
proceedings or exhaust any rights against the Borrower or any Other Surety, or
may be enforced for any balance due to the Security Agent after having resorted
to any one or more such means of obtaining payment and discharge of all or any
part of the Guarantors’ Liabilities.

 

7. TAXES

 

7.1 Indemnity

 

  (a) The Guarantors, as joint and several debtors (als Gesamtschuldner), shall
(within three (3) Business Days of demand by the Security Agent) pay to the
Protected Party an amount equal to the loss, liability or cost that Protected
Party determines will be or has been (directly or indirectly) suffered for or on
account of withholding Tax, stamp duty, registration and other similar Taxes by
that Protected Party in respect of a Finance Document.

 

  (b) Paragraph (a) above shall not apply:

 

  (i) with respect to any Tax assessed on a Lender:

 

  (A) under the law of the jurisdiction in which that Lender is incorporated or,
if different, the jurisdiction (or jurisdictions) in which that Lender is
treated as resident for tax purposes; or

 

  (B) under the law of the jurisdiction in which that Lender’s Facility Office
is located in respect of amounts received or receivable in that jurisdiction,

if in either case that Tax is imposed on or calculated by reference to the net
income received or receivable (but not any sum deemed to be received or
receivable) by that Lender; or

 

  (ii) to the extent a loss, liability or cost:

 

  (A) is compensated for by an increased payment under Clause 7.2 (Gross-up); or

 

  (B) would have been compensated for by an increased payment under Clause 7.2
(Gross-up) but was not so compensated solely because one of the exclusions in
paragraph (d) of Clause 7.2 (Gross-up) applied.

 

12



--------------------------------------------------------------------------------

  (c) A Protected Party making, or intending to make, a claim pursuant to
paragraph (a) above shall promptly notify the Security Agent of the event which
will give, or has given, rise to the claim, following which the Security Agent
shall notify each of the Guarantors.

 

  (d) A Protected Party shall, on receiving a payment from a Guarantor under
this Clause 7.1, notify the Security Agent.

 

7.2 Gross-Up

 

  (a) Each of the Guarantors shall make all payments to be made by it without
any Tax Deduction, unless a Tax Deduction is required by law.

 

  (b) Each of the Guarantors shall promptly upon becoming aware that it must
make a Tax Deduction (or that there is any change in the rate or the basis of a
Tax Deduction) notify the Security Agent accordingly. Similarly, a Lender shall
notify the Security Agent on becoming so aware in respect of a payment payable
to that Lender. If the Security Agent receives such notification from a Lender
it shall notify each Guarantor.

 

  (c) If a Tax Deduction is required by law to be made by a Guarantor in respect
of a payment to a Lender, the amount of the payment due from that Guarantor to
that Lender shall be increased to an amount which (after making any Tax
Deduction) leaves an amount equal to the payment which would have been due if no
Tax Deduction had been required.

 

  (d) A Guarantor is not required to make an increased payment to a Lender under
paragraph (c) above for a Tax Deduction in respect of any payment which is
capable of attracting a Tax Deduction, if on the date on which the payment falls
due:

 

  (i) the payment relates to a Tax referred to in paragraph (b) of Clause 7.1
(Indemnity);

 

  (ii) the payment could have been made to the relevant Lender without the Tax
Deduction if it was a Qualifying Lender, but on that date that Lender is not or
has ceased to be a Qualifying Lender other than as a result of any change after
the date it became a Lender under the Facility Agreement in (or in the
interpretation, administration or application of) any law or Treaty, or any
published practice or concession of any relevant taxing authority; or

 

  (iii) the Guarantor is able to demonstrate that the payment could have been
made to that Lender without the Tax Deduction had that Lender complied with its
obligations under paragraph (g) below, including timely providing the documents
allowing the Guarantor to make the payment without a Tax Deduction.

 

  (e) If a Guarantor is required to make a Tax Deduction, that Guarantor shall
make that Tax Deduction and any payment required in connection with that Tax
Deduction within the time allowed and in the minimum amount required by law.

 

  (f) Within thirty (30) days of making either a Tax Deduction or any payment
required in connection with that Tax Deduction, the relevant Guarantor shall
deliver to the Security Agent for the Finance Party entitled to the payment
evidence reasonably satisfactory to that Finance Party that the Tax Deduction
has been made or (as applicable) any appropriate payment has been paid to the
relevant taxing authority.

 

13



--------------------------------------------------------------------------------

  (g) A Lender and the relevant Guarantor shall co-operate in completing any
procedural formalities necessary for the Guarantor to obtain authorisation to
make a payment to that Lender without a Tax Deduction, and such Lender shall
provide to the applicable party or parties on a timely basis the necessary
documents allowing the Guarantor to make the payment without a Tax Deduction.

 

  (h) Any difference in the amount which is owed by a Guarantor under paragraph
(c) above will not be covered by the Federal/State Guarantee. Any such amount
which is paid by that Guarantor and not recovered by it under Clause 7.3 (Tax
Credit) is deemed to reduce the principal amount owed by the Guarantor in
relation to the Federal/State Guarantor.

 

7.3 Tax Credit

 

  (a) If a Guarantor makes a Tax Payment and the relevant Lender determines
that:

 

  (i) a Tax Credit is attributable either to an increased payment of which that
Tax Payment forms part, or to that Tax Payment; and

 

  (ii) that Lender has obtained, utilised and retained that Tax Credit, or could
have obtained, utilised or retained that Tax Credit had it claimed such benefit
according to the applicable procedural rules within the provisions of paragraph
(c) below,

the Lender shall pay an amount to that Guarantor which that Lender determines
will leave it (after that payment) in the same after-Tax position as it would
have been in had the Tax Payment not been required to be made by the Guarantor.
Upon the request of the Guarantor, the relevant Lender will use its reasonable
endeavours (to the extent commercially practicable and legally permitted) to
recover such Tax Credit.

 

  (b) If such a Tax Credit by reference to which a Lender has made a payment to
the relevant Guarantor under paragraph (a) above is subsequently disallowed or
cancelled, the Guarantor must reimburse any payment made under paragraph
(a) above to the relevant Lender.

 

  (c) If a Guarantor makes a Tax Payment, the relevant Lender shall take
reasonable steps to claim a Tax Credit unless in the opinion of that Lender the
making of such claim might have an adverse effect on its business, operations,
property, condition or prospects (financial or otherwise). The relevant
Guarantor shall bear any costs incurred by a Lender in making such a claim.

 

7.4 Lenders’ Confirmation

After the Amendment Date, each Lender shall promptly give notice to the
Guarantors (through the Security Agent) if it becomes aware that circumstances
have occurred as a result of which it is not a Qualifying Lender.

 

14



--------------------------------------------------------------------------------

8. CURRENCY INDEMNITY

If any amount is received by the Security Agent in a currency other than that in
which the relevant obligation or liability of that Guarantor was payable (the
“Required Currency”) (whether pursuant to a judgment, in the Insolvency of that
Guarantor or otherwise), such obligation or liability shall be discharged only
to the extent that an Agent is able, upon receipt of such amount, to purchase
the Required Currency with such other currency in accordance with the usual
banking procedures of the Security Agent. If the amount in the Required Currency
which may be so purchased is, after deducting any costs of exchange and any
other related costs, less than the amount of the relevant obligation or
liability, the relevant Guarantor shall, as a separate and independent
obligation and notwithstanding any time or other indulgence granted to that
Guarantor or any other act, matter or thing, forthwith pay to the Security Agent
the amount of the shortfall.

 

9. CLAIMS BY GUARANTOR

 

9.1 Limitation on Exercise of Rights

So long as any of the Guarantors’ Liabilities remain outstanding or capable of
arising each of the Guarantors waives all rights of subrogation and indemnity
against the Borrower and any Other Surety and agrees that it shall not exercise
any rights which it may have by reason of performance by it of its obligations
hereunder and under the other Finance Documents and it shall not, except as may
be directed by the Security Agent:

 

  (a) make or enforce any claim or right against the Borrower or any Other
Surety whether in respect of any payment hereunder or otherwise and whether by
way of defence, set-off, counterclaim, subrogation, contribution, indemnity or
otherwise, except as specifically permitted under the Subordination Agreement;

 

  (b) claim the benefit of any set-off, counterclaim, proof, dividend,
composition or payment to which an Agent may now or hereafter be entitled from
or against the Borrower or any Other Surety, except as specifically permitted
under the Subordination Agreement;

 

  (c) claim the benefit of or participate in any Collateral Security now or
hereafter held by the Security Agent or any share therein;

 

  (d) prove or claim in competition to the Security Agent in the Insolvency of
the Borrower or any Other Surety so as to diminish any distribution, dividend or
payment which, but for such proof or claim, the Security Agent would be entitled
to receive and the Guarantor shall not claim or receive the benefit of any
distribution, dividend or payment arising out of or relating thereto;

 

  (e) call on an Agent to sue or take proceedings against the Borrower or any
Other Surety or raise a defence, set-off or counterclaim of the Guarantor, the
Borrower or any Other Surety in reduction of the relevant Guarantor’s liability
hereunder;

 

  (f) otherwise have or exercise any rights of subrogation or as surety in
competition with an Agent.

 

15



--------------------------------------------------------------------------------

9.2 Payments under the Project Documents

Subject to the terms of the Subordination Agreement, nothing contained in this
Guarantee Agreement shall prevent FoundryCo from receiving any payments due to
it pursuant to the Project Documents.

 

10. REPRESENTATIONS AND WARRANTIES

 

10.1 Representations and Warranties

 

  (a) Each of the Guarantors makes the representations and warranties set out in
Clause 10.11 (No Default), Clause 10.13 (Good Title to Assets), Clause 10.14
(Intellectual Property Rights), Clause 10.21 (Taxation) to Clause 10.23 (No
Security or Guarantees) (inclusive), paragraphs (b) to (d) (inclusive) of Clause
10.24 (Information Memorandum) to Clause 10.28 (Change in Business) (inclusive),
Clause 10.30 (Material Disclosures) and Clause 10.32 (Security from the
Borrower) below applicable to it on behalf of itself, and makes all other
representations and warranties set out in this Clause 10, except where noted
otherwise, on behalf of itself and each of its Subsidiaries.

 

  (b) The Finance Parties have entered into the Facility Agreement in reliance
on these representations and warranties.

 

10.2 Status

 

  (a) AMD Inc. is a corporation, the FoundryCo is an exempted company and each
Relevant Subsidiary is a corporation, limited liability company or a limited
partnership (KG), duly incorporated, established or formed and validly existing
under the law of the jurisdiction of its place of incorporation, establishment
or formation.

 

  (b) Each of the Guarantors and each Relevant Subsidiary has the power to own
its assets and carry on its business as it is currently being conducted.

 

  (c) As of the Signing Date and the Amendment Date, one hundred (100) per cent.
of the capital partnership interests (Kapitalanteile) in the Borrower are held
by the Limited Partners and, subject to the terms of the Exit Agreement,
Leipziger Messe GmbH.

 

  (d) Neither Limited Partner holds partner or equity interests in any other
person (except that AMD Fab 36 Admin GmbH is a wholly-owned Subsidiary of AMD
Fab 36 Holding GmbH).

 

  (e) AMD Fab 36 Holding GmbH and the General Partner are, indirectly,
wholly-owned Subsidiaries of FoundryCo.

 

10.3 No Winding-Up

Save as otherwise disclosed in writing to the Facility Agent, no administrator,
receiver, insolvency trustee, bankruptcy examiner, liquidator or similar officer
or official has been appointed with respect to a Guarantor, any Material
Subsidiary or any Relevant Subsidiary or any of their assets and (to the best of
its knowledge and belief) no petition by a third party or proceeding for any
such appointment is pending nor has any resolution for any such appointment been
passed.

 

16



--------------------------------------------------------------------------------

10.4 Binding Obligations

The obligations expressed to be assumed by a Guarantor and each Relevant
Subsidiary in each Transaction Document to which it is a party are, subject to
any general principles of law limiting its obligations which are specifically
referred to in any legal opinion delivered in accordance with the terms of the
Facility Agreement and the conditions precedent set forth in the Finance
Documents, legal, valid, binding and enforceable obligations.

 

10.5 Non-Conflict with Other Obligations

The entry into and performance by the Guarantors and any other member of the
Group or the FoundryCo Group that is a party to a Transaction Documents of, and
the transactions contemplated by, the Transaction Documents to which any of the
Guarantors and/or such other member of the Group or the FoundryCo Group is a
party do not and will not conflict with:

 

  (a) any law or regulation applicable to it;

 

  (b) its constitutional documents;

 

  (c) any material agreement or instrument binding upon it or any material part
of its assets,

nor (except as provided in any Security Documents to which the Guarantor and/or
such other member of the Group or the FoundryCo Group is a party) result in the
creation of, or oblige the Guarantor or such other member of the Group or the
FoundryCo Group or any of its Subsidiaries to create, any Security (other than
Permitted Security) over any material part of its or any of its Subsidiaries’
assets.

 

10.6 Power and Authority

Each of the Guarantors and any other member of the Group or the FoundryCo Group
that is a party to a Transaction Document has the power to enter into, perform
and deliver, and has taken all necessary action to authorise its entry into,
performance and delivery of, the Transaction Documents to which it is a party
and the transactions contemplated by those Transaction Documents.

 

10.7 Validity and Admissibility in Evidence

All Authorisations (not including the EU Notification Approval) required by each
of the Guarantors and any other member of the Group or the FoundryCo Group that
is a party to a Transaction Document:

 

  (a) to enable it lawfully to enter into, exercise its rights and comply with
its obligations in the Transaction Documents to which it is a party;

 

  (b) to make the Transaction Documents to which it is a party admissible in
evidence in its jurisdiction of incorporation, establishment or formation; and

 

  (c) to enable it to create any Security expressed to be created by it by or
pursuant to, or as the case may be, any Security expressed to have been created
by it and to be evidenced in, any Security Document to which it is a party and
to ensure that such Security has the priority and ranking it is expressed to
have,

 

17



--------------------------------------------------------------------------------

have been obtained or effected and are in full force and effect, save for
(i) any filings, registrations or notarisations required in relation to the
Security Documents to which it is a party, which filings, registrations or
notarisations will be made promptly after execution of the relevant documents
and in any event within applicable time limits, or (ii) such filings,
registrations or notarisations which have been obtained and effected.

 

10.8 Governing Law and Enforcement

 

  (a) the choice of German law as the governing law of the Finance Documents to
which each of the Guarantors and any other member of the Group or the FoundryCo
Group is a party (or, in respect of any Security Document to which it is a
party, the choice of the relevant governing law of that Security Document) will
be recognised and enforced in its jurisdiction of incorporation, establishment
or formation, subject to the requirements for or exceptions to the recognition
and enforcement of provisions governed by foreign laws generally applicable in
such jurisdiction.

 

  (b) Any judgment obtained in Germany in relation to the Finance Document to
which each of the Guarantor and any other member of the Group or the FoundryCo
Group is a party (or, in respect of any Security Document to which it is a
party, any judgment obtained in the courts which are expressed to have
jurisdiction to hear disputes under that Security Document) will be recognised
and enforced in its jurisdiction of incorporation, establishment or formation,
subject to the requirements for or exceptions to the enforcement of foreign
judgments generally applicable in such jurisdiction.

 

10.9 Deduction of Tax

To the extent that a payment by the Guarantor or any other member of the Group
or the FoundryCo Group under a Finance Document to which it is a party is made
to a Qualifying Lender and such Qualifying Lender has provided all the
documentation required under applicable laws and regulations, neither the
Guarantor nor such other member of the Group or the FoundryCo Group is required
under the law of its jurisdiction of incorporation, establishment or formation
to make any deduction for or on account of Tax from any such payment.

 

10.10 No Filing or Stamp Taxes

Under the law of the jurisdiction of incorporation, establishment or formation
of the Guarantor and any other member of the Group or the FoundryCo Group that
is a party to a Finance Document, it is not necessary that the Finance Documents
to which it is a party be filed, recorded or enrolled with any court or other
authority in that jurisdiction or that any stamp, registration or similar tax be
paid on or in relation to the Finance Documents to which it is a party or the
transactions contemplated therein.

 

10.11 No Default

 

  (a) No Event of Default is continuing or might reasonably be expected to
result from the making of any Utilisation.

 

  (b) No other event or circumstance is outstanding which constitutes any
material default under any other agreement or instrument which is binding on a
Guarantor or to which its assets are subject which would amount to an aggregate
liability of over twenty million (20,000,000) Euro arising under such agreement
or instrument from such default (save to the extent that any liabilities are
being contested in good faith).

 

18



--------------------------------------------------------------------------------

10.12 Information

 

  (a) Any written information (excluding that referred to in Clause 10.24
(Information Memorandum)) and any financial information (including in relation
to the Credit Ratings) provided by any of the Guarantors and/or any German
Subsidiary to any Finance Party in connection with the Transaction Documents was
true, accurate and complete in all material respects as at the date it was
provided and was not misleading in any material respect.

 

  (b) To the extent that the information referred to in paragraph (a) above
contained any opinions, forecasts, projections and/or conclusions, such
opinions, forecasts, projections and/or conclusions were fair, based on
reasonable assumptions and were made in good faith; provided however that no
representation or warranty is made in relation to any information provided by a
third party and denoted as such.

 

10.13 Good Title to Assets

The Borrower has, subject to Permitted Security, good and marketable title to or
valid leases or licenses of or is otherwise entitled to use all material assets
(including the Equipment acquired as at the date of this representation, but not
including Intellectual Property which is subject to the provisions of Clause
17.14 (Intellectual Property Rights) of the Facility Agreement) necessary to
carry on its business as it is being conducted. In particular, the licenses
granted to, and the joint ownership interests held by, the Borrower by AMD Inc.
and Dutch BV 1 pursuant to the License Agreement will at any time be available
to the Borrower and, in the enforcement scenarios contemplated thereby, in
accordance with the terms of the Assignment Agreement, the Security Agent.

 

10.14 Intellectual Property Rights

 

  (a) To the best of its knowledge and belief, the Guarantor has legal rights to
use all the Intellectual Property which is material to its business and, unless
otherwise disclosed by an Obligor in writing to the Facility Agent or, after the
Signing Date, through a Guarantor giving notice of its SEC filings, to the best
of its knowledge and belief, the Guarantor does not, in carrying on its
business, infringe any Intellectual Property Rights of any third party in any
material respect.

 

  (b) To the best of its knowledge and belief, unless otherwise disclosed by an
Obligor in writing to the Facility Agent or, after the Signing Date, through a
Guarantor giving notice of its SEC filings, the Guarantor has registered and has
taken all requisite actions (including payment of fees) required to maintain in
full force and effect any registered Intellectual Property Rights owned by the
Guarantor which are material in the context of its business or which are
required to be registered under applicable law.

 

10.15 Creation of Security

 

  (a) Each of the Guarantor and any other member of the Group or the FoundryCo
Group that is a party to a Security Document is, or at the time of execution
(and the fulfilment of any conditions included therein) of the Security
Documents to which it is a party will be, subject to any Permitted Security, the
absolute owner (Eigentümer) of all the material assets over which it purports to
create Security by or pursuant to or as evidenced in the Security Documents to
which it is a party.

 

  (b)

Each Security Document to which each of the Guarantors and any other member of
the Group or the FoundryCo Group that is a party to a Security Document is or is
to

 

19



--------------------------------------------------------------------------------

 

be a party creates, or upon such execution (and the fulfilment of any conditions
included therein) will create, the Security which that Security Document
purports to create or, if that Security Document purports to evidence Security,
accurately evidences, or upon such execution (and the fulfilment of any
conditions included therein) will so evidence, Security which has been validly
created.

 

  (c) The partner or equity interests (Gesellschaftsanteile) of each of the
Guarantor and any other member of the Group or the FoundryCo Group that is a
party to a Security Document which are or are to be subject to any Security
created by or pursuant to, or evidenced in, any of the Security Documents to
which it is or is to be a party have been or will be duly authorised and validly
issued and are or will be fully paid in, as specified in the “Milestones” set
out in the Partnership Agreement, and non-assessable.

 

10.16 Insurance

 

  (a) Each of the Guarantor and the Relevant Subsidiaries maintains or is the
beneficiary of insurance on and in relation to its business and assets (and in
particular, the Borrower maintains the Required Insurance on and in relation to
the Site) with reputable underwriters or insurance companies against such risks
and to such extent as is usual for prudent companies carrying on a business such
as that carried on by it in its jurisdiction of incorporation, establishment or
formation.

 

  (b) There has been no omission to disclose a fact which must be disclosed by
applicable law or pursuant to contract, which might in either case entitle an
insurer to avoid or otherwise reduce its liability under any policy relating to
insurance as referred to in paragraph (a) above.

 

10.17 Pari Passu Ranking

The payment obligations under the Finance Documents to which each of the
Guarantor and any other member of the Group or the FoundryCo Group is a party
rank at least pari passu with the claims of all its unsecured and unsubordinated
creditors except for obligations mandatorily preferred by law applying to
creditors or certain types of creditors generally.

 

10.18 No Proceedings Pending or Threatened

Except as otherwise disclosed by an Obligor in writing to the Facility Agent or,
after the Signing Date, through a Guarantor giving notice of its SEC filings, no
material litigation, arbitration or administrative proceedings of or before any
court, arbitral body or agency in relation to an Obligor, the Project or any
Transaction Document to which such Obligor is a party which, if adversely
determined, might reasonably be expected to have a Material Adverse Effect have
been started or (to the best of that Obligor’s knowledge and belief) threatened
against it.

 

10.19 Environmental Compliance

 

  (a) Save as otherwise disclosed by an Obligor in writing to the Facility Agent
or, after the Signing Date, through a Guarantor giving notice of its SEC
filings, it has obtained all requisite Environmental Licenses as then required
in relation to its business, where failure to do so would or might reasonably be
expected to have a Material Adverse Effect, and has at all times, unless
otherwise disclosed by an Obligor in writing to the Facility Agent or, after the
Signing Date, through a Guarantor giving notice of its SEC filings, complied in
all material respects with:

 

  (i) all applicable Environmental Laws as then required in relation to its
business;

 

20



--------------------------------------------------------------------------------

  (ii) the terms and conditions of such Environmental Licenses; and

 

  (iii) all other covenants, conditions, restrictions and agreements binding on
it directly or indirectly concerned with any Environmental Contamination,

in each case where failure to do so would or might reasonably be expected to
have a Material Adverse Effect.

 

  (b) Save as otherwise disclosed by an Obligor in writing to the Facility Agent
or, after the Signing Date, through a Guarantor giving notice of its SEC
filings, there are to its knowledge no events or circumstances that have
occurred which may prevent or interfere with the compliance in any material
respect in the future of it with all applicable Environmental Laws required in
relation to its business, the terms of all Environmental Licenses referred to in
paragraph (a) above and all covenants, conditions, restrictions and agreements
referred to in such paragraph and which would or might reasonably be expected to
have a Material Adverse Effect.

 

10.20 Environmental Claims

Save as otherwise disclosed by an Obligor in writing to the Facility Agent or,
after the Signing Date, through a Guarantor giving notice of its SEC filings, no
Environmental Claim in relation to its business has been started or (to the best
of its knowledge and belief) threatened against it which may reasonably be
expected to have a Material Adverse Effect.

 

10.21 Taxation

 

  (a) The Borrower has duly and punctually paid and discharged all Taxes imposed
upon it or its assets and due within the time period allowed without incurring
penalties; save to the extent that:

 

  (i) payment is being contested in good faith;

 

  (ii) adequate reserves are being maintained for those Taxes; and

 

  (iii) payment can be lawfully withheld.

 

  (b) The Guarantor has duly and punctually paid and discharged all German Taxes
imposed upon it or its assets and due within the time period allowed without
incurring penalties; save to the extent that:

 

  (i) payment is being contested in good faith;

 

  (ii) adequate reserves are being maintained for those Taxes; and

 

  (iii) payment can be lawfully withheld.

 

  (c) Neither Obligor is materially overdue in the filing of any Tax returns in
Germany or the United States.

 

  (d) No claims are being asserted against either Obligor, nor is either Obligor
aware of any claims that are reasonably likely to be asserted against it, with
respect to any Taxes which might have a Material Adverse Effect.

 

21



--------------------------------------------------------------------------------

10.22 No Indebtedness

Save for any Permitted Indebtedness, the Borrower has:

 

  (a) no Financial Indebtedness; and

 

  (b) no other indebtedness, except for any which has been incurred in the
ordinary course of its business.

 

10.23 No Security or Guarantees

Save for any Permitted Security:

 

  (a) no Security exists over all or any of the Borrower’s assets; and

 

  (b) no arrangement or transaction as described in paragraph (b) of Clause 20.3
(Negative Pledge) of the Facility Agreement has been entered into by the
Borrower and is outstanding.

 

10.24 Information Memorandum

 

  (a) The information provided by AMD Inc. or any German Subsidiary in relation
to any member of the Group in the Information Memorandum was true, accurate and
complete in all material respects as at the date on which it was provided to the
Facility Agent and, as supplemented by a Guarantor’s SEC filings, was not
misleading or incomplete in any material respect.

 

  (b) Save as otherwise disclosed in writing to the Facility Agent:

 

  (i) nothing has occurred or been omitted from the Information Memorandum; and

 

  (ii) no information has been given or withheld by AMD Inc. or on its behalf,

since the date of the Information Memorandum that results in the information
contained therein about any member of the Group or the FoundryCo Group being
untrue or misleading in any material respect.

 

  (c) All opinions, forecasts, projections and conclusions contained in the
Information Memorandum in relation to any member of the Group were fair, based
on reasonable assumptions and were made in good faith.

 

  (d) Notwithstanding anything to the contrary contained in this Clause 10.24:

 

  (i) the Guarantor makes no representation or warranty in relation to:

 

  (A) any information provided by a third party and denoted as such; and

 

  (B) such information contained in the “Key Lending Considerations” section of
the Information Memorandum; and

 

  (ii) in relation to the “Risks and Mitigants” section of the Information
Memorandum, AMD Inc. only makes representations and warranties in relation to
factual information set out therein.

 

22



--------------------------------------------------------------------------------

10.25 Base Financial Statements

 

  (a) The Base Financial Statements:

 

  (i) were prepared in accordance with the Relevant GAAP consistently applied;
and

 

  (ii) (in the case of quarterly unaudited financial statements) fairly
represent its financial condition and operations as at the date to which they
were prepared and during the relevant financial period for which they were
prepared, subject to normal year end adjustments, and take account of all
material liabilities (contingent or otherwise), and all anticipated losses, as
at the date to which they were prepared, unless expressly disclosed to the
Facility Agent in writing to the contrary before the date of this Guarantee
Agreement.

 

  (b) There has been no Material Adverse Effect since the date on which its
latest Base Financial Statements were prepared.

 

10.26 Business Plan

 

  (a) The Business Plan has been prepared using accounting policies, practices
and procedures consistent, in all material respects, with German GAAP as at the
date of the Business Plan.

 

  (b) The information in the Business Plan was true, accurate and complete in
all material respects as at the date on which it was provided to the Facility
Agent and was not misleading in any material respect.

 

  (c) AMD Inc. does not regard as unreasonable, or to any material extent,
unattainable, any of the opinions, forecasts, projections or conclusions set out
in the Business Plan as at the date thereof.

 

  (d) Save as otherwise disclosed in writing to the Facility Agent:

 

  (i) nothing has occurred or been omitted from the Business Plan; and

 

  (ii) no information has been given or withheld by AMD Inc. or on its behalf,

since the date of the Business Plan that results in the information contained
therein being untrue or misleading in any material respect; provided however,
AMD Inc. makes no representation or warranty in relation to any information
provided by a third party and denoted as such.

 

  (e) All the opinions, forecasts, projections and conclusions contained in the
Business Plan were fair, based on reasonable assumptions and were made in good
faith.

 

  (f) To the best of its knowledge and belief, AMD Inc. has made full disclosure
of all material facts of which it was aware at the time relating to the Project
to all persons responsible for the preparing of the Business Plan.

 

23



--------------------------------------------------------------------------------

10.27 Management Plans

 

  (a) The information in the most recent Management Plan was true, accurate and
complete in all material respects as at the date on which it was provided to the
Facility Agent and was not misleading in any material respect.

 

  (b) Each of the Guarantors regards (as at the date that the most recent
Management Plan is delivered to the Facility Agent) as neither unreasonable, nor
to any material extent unattainable, any of the opinions, forecasts, projections
or conclusions set out in that Management Plan.

 

  (c) Save as otherwise disclosed in writing to the Facility Agent:

 

  (i) nothing has occurred or been omitted from the most recent Management Plan;
and

 

  (ii) no information has been given or withheld by a Guarantor or on its
behalf,

since the date that the most recent Management Plan was delivered to the
Facility Agent that results in the information contained therein being untrue or
misleading in any material respect; provided however, it makes no representation
or warranty in relation to any information provided by a third party and denoted
as such.

 

  (d) As at the date that the most recent Management Plan was delivered to the
Facility Agent, all the opinions, forecasts, projections and conclusions
contained therein were fair, based on reasonable assumptions and were made in
good faith.

 

  (e) To the best of its knowledge and belief, the Guarantors have made full
disclosure of all material facts of which any of it was aware at the time
relating to the Project to all persons responsible for the preparing of each
Management Plan.

 

10.28 Change in Business

 

  (a) The Borrower has not made, or taken any steps to make, any substantial
change to the Permitted Business.

 

  (b) The Guarantors have not made, or taken any steps to make, any substantial
change to the Group Permitted Business (or, in the case of FoundryCo, the
FoundryCo Group Permitted Business).

 

10.29 Material Adverse Effect

Neither a Guarantor nor any of its Subsidiaries has entered into any agreement
or obligation:

 

  (a) which could have a Material Adverse Effect; or

 

  (b) the performance of which in accordance with its terms would result in a
breach of any provision of any Finance Document by either Obligor.

 

10.30 Material Disclosures

Each Guarantor has disclosed in writing to the Facility Agent all material
information in its possession relating to the Project, including all Project
Documents and other material agreements.

 

24



--------------------------------------------------------------------------------

10.31 Compliance with Laws and Regulations

The Guarantors and each Relevant Subsidiary have at all times complied in all
material respects with any law or regulation applicable to it where failure to
do so could reasonably be expected to result in a Material Adverse Effect.

 

10.32 Security from the Borrower

No Guarantor has taken from the Borrower or any Other Surety any Security in
respect of the Guarantors’ liability hereunder or in respect of any other
obligation or liability which the Borrower has or may at any time have to a
Guarantor as a result of performance by a Guarantor of its obligations under
this Guarantee Agreement.

 

10.33 Time for Making Representations and Warranties

 

  (a) The representations and warranties set out in this Clause 10 are made by
AMD Inc. on the Signing Date.

 

  (b) The Repeating Representations are deemed to be made by the Guarantors by
reference to the facts and circumstances then existing (except as otherwise
provided therein) on the date of each Utilisation Request, on the first day of
each Interest Period and, prior to the date of first Utilisation, on each
Quarter Date.

 

11. INFORMATION UNDERTAKINGS

 

11.1 Financial Statements

 

  (a) During the term of this Guarantee Agreement, each of the Guarantors shall
supply to the Facility Agent in sufficient numbers for all the Lenders and the
Federal/State Guarantor;

 

  (i) as soon as the same become available, but in any event within ninety
(90) days after the end of each of its fiscal years, its audited consolidated
financial statements for that financial year, comprising of its balance sheet,
profit and loss account and cash flow statement, together with a description of
the business, market and financial developments of that Guarantor (as the case
may be, as required to be delivered by AMD Inc. in its periodic SEC filings);

 

  (ii) as soon as the same become available, but in any event within sixty
(60) days (or, if in respect of the last fiscal quarter of a financial year,
within ninety (90) days) after the end of each fiscal quarter in each of its
financial years, its unaudited consolidated financial statements for that fiscal
quarter, comprising of its balance sheet, profit and loss account and cash flow
statement; and

 

  (iii) as soon as the same become available, but in any event within thirty
(30) days after the end of each Month, reports on the Group Consolidated Cash
(calculated in accordance with US GAAP, substantially in the form set out in
Schedule 2 (Form of Monthly Consolidated Cash Reports).

 

  (b) During the term of this Guarantee Agreement, FoundryCo shall supply to the
Facility Agent in sufficient numbers for all the Lenders and the Federal/State
Guarantor, as soon as the same become available, but in any event within ninety
(90) days after the end of each of its fiscal years:

 

25



--------------------------------------------------------------------------------

  (i) the audited unconsolidated financial statements of the General Partner for
that financial year; and

 

  (ii) the audited unconsolidated financial statements of each Limited Partner
for that financial year,

each comprising of its balance sheet, profit and loss account and cash flow
statement.

 

11.2 Compliance Certificate

 

  (a) AMD Inc. shall supply to the Facility Agent, with each set of financial
statements delivered by it pursuant to paragraphs (a) and (b) of Clause 11.1
(Financial Statements), a Compliance Certificate setting out (in reasonable
detail), in each case as at the date to which those financial statements were
drawn up, computations as to compliance with Clause 12 (Financial Covenants) if
compliance with such financial covenants is required pursuant to the terms of
this Guarantee Agreement.

 

  (b) AMD Inc. in respect of paragraph (i) below, and FoundryCo in respect of
paragraphs (ii) and (iii) below, shall ensure that the Compliance Certificates
to be provided by them, as applicable, shall be signed by:

 

  (i) the chief financial officer, director of treasury or treasurer of AMD
Inc., in the case of financial statements of AMD Inc.;

 

  (ii) a senior duly authorised officer, in the case of financial statements of
the General Partner; or

 

  (iii) a senior duly authorised officer, in the case of financial statements of
a Limited Partner,

as the case may be, and, if required to be delivered with the audited financial
statements delivered pursuant to paragraph (a) of Clause 11.1 (Financial
Statements), confirmed by the Auditors.

 

11.3 Requirements as to Financial Statements

 

  (a) Each set of financial statements and statements delivered by a Guarantor
pursuant to paragraph (a) of Clause 11.1 (Financial Statements) shall be audited
and accompanied by an audit report without material qualification by the
Auditors.

 

  (b) Each set of financial statements delivered by a Guarantor pursuant to
paragraphs (a) and (b) of Clause 11.1 (Financial Statements) shall be certified
by:

 

  (i) the chief financial officer, director of treasury or treasurer of that
Guarantor, in the case of financial statements of the Guarantor;

 

  (ii) a senior duly authorised officer, in the case of financial statements of
the General Partner; or

 

  (iii) a senior duly authorised officer, in the case of financial statements of
a Limited Partner,

as the case may be, as fairly representing its financial condition as at the
date as at which those financial statements were drawn up (in the case of
unaudited financial statements, subject to normal year end adjustments).

 

26



--------------------------------------------------------------------------------

  (c) Each Guarantor must notify the Facility Agent of any material change to
the basis on which the audited or unaudited financial statements delivered by it
pursuant to paragraph (a) or (b) above are prepared from those applied in the
preparation of the relevant Base Financial Statements (including, without
limitation, any change in US GAAP but excluding any change resulting only from
the exercise by the Guarantor or the General Partner, as the case may be, of a
right to choose an alternative treatment under US GAAP).

 

  (d) If a Guarantor notifies the Facility Agent of a change in accordance with
paragraph (c) above, then that Guarantor and the Facility Agent shall enter into
negotiations in good faith for a period of not more than thirty (30) days with a
view to agreeing:

 

  (i) whether or not the change might result in any material alteration in the
commercial effect of any of the terms of this Guarantee Agreement; and

 

  (ii) if so, any amendments to this Guarantee Agreement (including appropriate
changes to the financial covenants set out in Clause 12.2 (Adjusted Tangible Net
Worth) and Clause 12.3 (EBITDA)) and applicable definitions which may be
necessary to ensure that the change does not result in any material alteration
in the commercial effect of those terms, and if any amendments are agreed they
shall take effect and be binding on each of the parties hereto in accordance
with their terms.

 

11.4 Information: Miscellaneous

Each of the Guarantors shall supply (or shall cause the Borrower to supply, in
which case the obligations of the relevant Guarantor under this Clause 11.4
shall be deemed to have been satisfied) to the Facility Agent (in sufficient
copies for all the Lenders, if the Facility Agent so requests) and, in the case
of paragraph (e) below, to the Federal/State Guarantors, each case in relation
to the Guarantor:

 

  (a) notice of each equity funding (including funding by way of shareholder
loans, if any) received by FoundryCo;

 

  (b) notice of any material changes regarding, inter alia, directly or
indirectly, the time and procedures of, and the conditions for, the funding and
capitalisation of FoundryCo under the Funding Agreement from the description
provided pursuant to paragraph 4(g) of Schedule 2 to the Amendment Agreement;

 

  (c) promptly upon becoming aware of them, the details of any litigation,
arbitration or administrative proceedings which are current, threatened or
pending against it and which might, if adversely determined, reasonably be
expected to involve potential or alleged liability in excess of fifty million
(50,000,000) Euro (or its equivalent in other currencies on the date of their
determination);

 

  (d) promptly upon becoming aware of them, the details of any insurance claims,
claims made under the Project Documents or material changes to the Project which
might reasonably be expected to involve potential or alleged liability of the
Borrower in excess of five million (5,000,000) Euro (or its equivalent in other
currencies on the date of their being determined or made);

 

  (e) promptly upon becoming aware of them, any conflicts or breaches of any law
or regulation applicable to it which would or might reasonably be expected to
have a Material Adverse Effect;

 

27



--------------------------------------------------------------------------------

  (f) promptly upon becoming aware of them, the details of any collective labour
dispute which is current, threatened or pending against it which would or might
reasonably be expected to have a Material Adverse Effect;

 

  (g) in the case of AMD Inc. only, promptly upon becoming aware of them,
(i) the details of any change in the Credit Rating or in the rating of the
Facility (if any) or in the published outlook of either and (ii) any relevant
information (if possible, together with any relevant documents in connection
therewith) with a likely or expected outcome leading to a downgrade of the
Credit Rating;

 

  (h) promptly upon filing them, notice of any SEC filings;

 

  (i) promptly, details of any changes to the Borrower’s, a Guarantor’s and/or
the General Partner’s accounting periods and all changes of the Borrower’s or
any Relevant Subsidiary’s articles of association or equivalent constitutional
documents;

 

  (j) promptly, such further information regarding the financial condition,
business and operations of the Borrower, the Guarantor and/or the General
Partner as any Finance Party (through the Facility Agent) may reasonably
request;

 

  (k) promptly, the details of any amendments, variations, novations,
supplements or terminations of any Transaction Document to which a Finance Party
is not a party; and

 

  (l) as soon as the same become available, but in any event within sixty
(60) days (or, if in respect of the last fiscal quarter of a financial year,
within ninety (90) days) after the end of each fiscal quarter in each of its
financial years, a report on the number of microprocessors sold by AMD Inc.,

and shall ensure that its senior management is available once a year for the
purpose of a meeting with the Lenders and the Facility Agent in relation
thereto.

 

11.5 Notification of Default

 

  (a) Each of the Guarantors shall notify the Facility Agent of any Default (and
the steps, if any, being taken to remedy it) promptly upon a senior executive
officer of the Guarantor becoming aware of its occurrence.

 

  (b) Promptly upon a request by the Facility Agent, the Guarantor having
received that request shall supply to the Facility Agent a certificate signed by
two senior officers on its behalf certifying that to the best of its knowledge
and belief no Default is continuing (or if a Default is continuing, specifying
the Default and the steps, if any, being taken to remedy it).

 

12. FINANCIAL COVENANTS

The covenants in this Clause 12 will remain in force from the date of this
Guarantee Agreement until all of the Guarantors’ Liabilities have been paid,
discharged or performed in full and as long as any Commitment is in force.

 

28



--------------------------------------------------------------------------------

12.1 Financial Definitions

In this Clause 12:

“Adjusted Net Earnings from Operations” means, with respect to any fiscal period
of AMD Inc., AMD Inc.’s net income after provision for income taxes for such
fiscal period, as determined on a consolidated basis in accordance with US GAAP
and reported on the financial statements of AMD Inc. (as such financial
statements are required to be delivered to the Facility Agent hereunder), but
excluding any unaudited year end financial statements, for such period,
excluding any and all of the following included in such net income:

 

  (a) gain arising from the sale of any capital assets;

 

  (b) gain arising from any write-up in the book value of any asset;

 

  (c) gain arising from the acquisition of debt or equity securities of AMD Inc.
or any Subsidiary of AMD Inc. or from cancellation or forgiveness of any debt of
AMD Inc. or any Subsidiary of AMD Inc. (excluding any debt which is limited in
recourse to property of AMD Inc. or a Subsidiary of AMD Inc. to the extent the
amount of such debt exceeds the book value of such property as would be shown on
a consolidated balance sheet of AMD Inc. prepared in accordance with US GAAP);

 

  (d) earnings of any person to which assets of AMD Inc. or any Subsidiary of
AMD Inc. have been sold, transferred or disposed of, or into which AMD Inc. or
any Subsidiary of AMD Inc. have been merged, or which has been a party with AMD
Inc. or a Subsidiary of AMD Inc. to any consolidation or any other form or
reorganisation, prior to the date of such transaction;

 

  (e) gain arising from extraordinary items, as determined in accordance with
US GAAP, or from any other non-recurring transaction;

 

  (f) interest income;

 

  (g) non-cash restructuring charges;

 

  (h) compensation expense related to awards of equity instruments to employees
of any member of the Group, as reflected on AMD Inc.’s statement of operations
for such fiscal period as is required pursuant to the Financial Accounting
Standard Board’s Statement of financial Accounting Standard No. 123R (Revised
2004), Share Based Payment; and

 

  (i) any amounts reflected in AMD Inc.’s financial statements under “Equity in
net income (loss) of Spansion Inc.” or equivalent line item.

“Adjusted Tangible Assets” means all of AMD Inc.’s assets, determined on a
consolidated basis in accordance with US GAAP, except:

 

  (a) deferred assets, other than prepaid insurance and prepaid taxes;

 

  (b) patents, copyrights, trademarks, trade names, franchises, goodwill and
other similar intangibles;

 

  (c) unamortised debt discount and expense;

 

29



--------------------------------------------------------------------------------

  (d) assets of AMD Inc., FoundryCo or any Subsidiary of AMD Inc. or FoundryCo
constituting Intercompany Accounts; and

 

  (e) fixed assets to the extent of any write-up in the book value thereof
resulting from a revaluation effective after the Signing Date.

“Adjusted Tangible Net Worth” means, at any relevant time, (a) the book value
(after deducting related depreciation, obsolescence, amortisation, valuation and
other proper reserves as determined in accordance with US GAAP) at which the
Adjusted Tangible Assets would be shown on a balance sheet of AMD Inc. at such
time prepared on a consolidated basis in accordance with US GAAP less (b) the
amount at which AMD Inc.’s liabilities would be shown on such consolidated
balance sheet, including as liabilities all reserves for contingencies and other
potential liabilities which would be required to be shown on such balance sheet;
provided that any and all contributions under the Participations shall not be
treated as indebtedness at any time.

“EBITDA” means, on a consolidated basis for any period, Adjusted Net Earnings
from Operations for such period plus, to the extent deducted in computing such
Adjusted Net Earnings from Operations, the sum of:

 

  (a) income tax expense;

 

  (b) interest expense; and

 

  (c) depreciation and amortisation expense.

“Intercompany Accounts” means all assets and liabilities, howsoever arising,
which are due to the Borrower from, which are due from the Borrower to, or which
otherwise arise from any transaction by the Borrower with, AMD Inc., FoundryCo
or any Subsidiary of AMD Inc. or FoundryCo.

 

30



--------------------------------------------------------------------------------

12.2 Adjusted Tangible Net Worth

From and after the first date, if any, on which Group Consolidated Cash is less
than:

 

Amount

   if Moody’s
Rating is at
least         if Standard & Poor’s
Rating is at least

USD500,000,000

   B1 or lower    And    B+ or lower

USD425,000,000

   Ba3    And    BB-

USD400,000,000

   Ba2    And    BB

USD350,000,000

   Ba1    And    BB+

USD300,000,000

   Baa3 or better    And    BBB- or better

AMD Inc. will maintain Adjusted Tangible Net Worth, determined as of the last
day of each fiscal quarter, of not less than USD1,750,000,000.

 

12.3 EBITDA

From and after the first date, if any, on which Group Consolidated Cash is less
than:

 

Amount

   if Moody’s
Rating is at
least         if Standard & Poor’s
Rating is at least

USD500,000,000

   B1 or lower    And    B+ or lower

USD425,000,000

   Ba3    And    BB-

USD400,000,000

   Ba2    And    BB

USD350,000,000

   Ba1    And    BB+

USD300,000,000

   Baa3 or better    And    BBB- or better

AMD Inc. will maintain EBITDA as of the last day of each four consecutive fiscal
quarters in an amount not less than USD850,000,000.

 

31



--------------------------------------------------------------------------------

12.4 Financial Testing

The financial covenants set out in this Clause 12 shall be tested by reference
to each of the financial statements and each Compliance Certificate delivered
pursuant to Clause 11.1 (Financial Statements) and Clause 11.2 (Compliance
Certificate).

 

13. GENERAL UNDERTAKINGS

The undertakings in this Clause 13 remain in force from the date of this
Guarantee Agreement until all of the Guarantors’ Liabilities have been paid,
discharged or performed in full and as long as any Commitment is in force.

 

13.1 Authorisations

 

  (a) Each of the Guarantors shall promptly:

 

  (i) obtain, comply with and do all that is necessary to maintain in full force
and effect; and

 

  (ii) supply certified copies to the Facility Agent of,

 

  (b) any Authorisation required under any law or regulation of its jurisdiction
of incorporation to enable it to perform its obligations under the Transaction
Documents to which it is a party and to ensure the legality, validity,
enforceability or admissibility in evidence in its jurisdiction of incorporation
of any Transaction Document to which it is a party.

 

  (c) Each of the Guarantors shall:

 

  (i) ensure that it has the right and is duly qualified to conduct its business
as it is conducted from time to time in all applicable jurisdictions in which
the failure to be so qualified could reasonably be expected to result in a
Material Adverse Effect on the Guarantor;

 

  (ii) obtain, comply with and do all that is necessary to maintain in full
force and effect any Authorisation which is necessary for the conduct of its
business or the business of the Group and the FoundryCo Group as a whole where
failure to do so could reasonably be expected to result in a Material Adverse
Effect on the Guarantor; and

 

  (iii) upon the Facility Agent’s written request supply the Facility Agent with
copies of any such Authorisations.

 

13.2 Compliance with Laws

Each of the Guarantors shall comply in all material respects with any law or
regulation applicable to it where failure to comply could reasonably be expected
to result in a Material Adverse Effect on the Guarantor.

 

13.3 Change of Business

AMD Inc. shall not make, or take any steps to make, any substantial change to
the general nature of its business from that of engaging in the Group Permitted
Business, and FoundryCo shall not make, or take any steps to make, any
substantial change to the general nature of its business from that of engaging
in the FoundryCo Group Permitted Business.

 

32



--------------------------------------------------------------------------------

13.4 Record Keeping

Each of the Guarantors shall:

 

  (a) keep proper records and books of account in respect of its business in
accordance with US GAAP; and

 

  (b) permit reasonable access to the Facility Agent and/or any professional
advisers (who are each bound by professional or other confidentiality
obligations) appointed by the Facility Agent to examine its records and books of
account.

 

13.5 Constitutional Documents

 

  (a) The Guarantors shall not request, permit or make any change to the
constitutional documents of the Borrower or request, permit or make any change
to any Participation Agreement in relation to the partnership interests in the
Borrower, without the prior written consent of the Facility Agent, where such
change relates to:

 

  (i) the substitution, the role, the compensation or other rights to receive
payments of the General Partner or a silent partner;

 

  (ii) the voting rights of partners;

 

  (iii) majority requirements;

 

  (iv) the legal form of the Borrower; or

 

  (v) restrictions on pledges or transfers of partnership interests or
Participations.

 

  (b) In respect of any other change or proposed change to the constitutional
documents of the Borrower and any agreements entered into by the General Partner
and/or any Limited Partner in relation to the Borrower, the Guarantors will
provide the Facility Agent with information in relation thereto and also provide
the Facility Agent with copies of any such changes to the constitutional
documents of the Borrower and/or such agreements.

 

13.6 Insurance

 

  (a) FoundryCo shall maintain or ensure that the Borrower maintains insurance
in relation to the Site, on the Borrower’s business and the Borrower’s assets
and all such insurance as may be required by contract with reputable
underwriters or insurance companies against such risks and to such extent as is
usual for prudent companies carrying on a business such as that carried on by
the Borrower in Germany, and each of the Guarantors shall maintain insurance in
relation to its business and its assets and all such insurance as may be
required by contract with reputable underwriters or insurance companies against
such risks and to such extent as is usual for prudent companies carrying on a
business such as that carried on by the Guarantor in the United States.

 

  (b) Without limiting paragraph (a)(i) above, FoundryCo shall effect and
maintain insurance or ensure that insurance is effected and maintained by the
Borrower in relation to the Project, on the Borrower’s business and the
Borrower’s assets as deemed sufficient by the Insurance Adviser and as described
in the Insurance Report.

 

33



--------------------------------------------------------------------------------

  (c) FoundryCo shall:

 

  (i) ensure that all premiums are paid and that all other things are done as
are necessary (to the extent as is usual for prudent companies carrying on a
business such as that carried on by the Borrower in Germany) to maintain the
insurances that the Borrower has taken out in relation to the Borrower’s
business, its assets and the Site and will procure that all insurance policies
or certificates of insurance that the Borrower maintains in relation to the Site
and its assets shall contain loss payee provisions acceptable to the Facility
Agent and the Security Agent noting the Security Agent’s interest thereon and
naming the Security Agent as loss payee; and

 

  (ii) pay all premiums and do all other things as are necessary (to the extent
as is usual for prudent companies carrying on a business such as that carried on
by FoundryCo to maintain the insurances that it has taken out in relation to its
business, its assets and, on behalf of the Borrower, the Site and the Borrower’s
assets and will procure that all insurance policies or certificates of insurance
that it maintains in relation to the Site and the Borrower’s assets shall
contain loss payee provisions acceptable to the Facility Agent and the Security
Agent noting the Security Agent’s interest thereon and naming the Security Agent
as loss payee.

 

  (d) FoundryCo shall supply the Facility Agent on request with copies of each
receipt or other evidence satisfactory to the Facility Agent for all premiums
and other amounts payable by FoundryCo under the insurances effected and
maintained by it pursuant to paragraph (a) and (b) above and shall, in any
event, use all reasonable endeavours to procure that the insurer in respect of
such insurances relating to the Project undertakes to the Facility Agent to
notify it should any renewal fee or other sum payable by FoundryCo not be paid
when due.

 

  (e) Upon request, FoundryCo shall supply the Facility Agent with a copy of all
insurance policies or certificates of insurance in its possession relating to
the Project evidencing compliance with paragraph (a) and (b) above or (in the
absence of the same) such other evidence of the existence of any Project related
insurance referred to in paragraph (a) above as may be reasonably acceptable to
the Facility Agent and shall, in any event, notify the Facility Agent of any
material changes to any such Project related insurance made from time to time.

 

13.7 Intellectual Property

Each of the Guarantors shall:

 

  (a) make such registrations and pay such fees and other amounts as are
necessary to keep those registered Intellectual Property Rights owned by it or
registered in its the name which are material to the relevant Guarantor’s or the
Borrower’s business in force, and to record its interest and/or that of the
Borrower in those Intellectual Property Rights;

 

  (b) observe and comply with all material obligations and laws to which it in
its capacity as registered proprietor, beneficial owner, user, licensor or
licensee of the Intellectual Property Rights (or any part thereof) is subject
where failure to do so might reasonably be expected to have a Material Adverse
Effect;

 

34



--------------------------------------------------------------------------------

  (c) do all acts as are reasonably practicable (including, without limitation,
the institution of legal proceedings) to maintain, protect and safeguard the
Intellectual Property necessary for its business and that of the Borrower as a
whole; and

 

  (d) enter into and maintain such license agreements, and obtain such
authorisations, as are necessary for it or the Borrower to use all such
Intellectual Property Rights which are material to its business or that of the
Borrower where failure to do so, after having taken all reasonable action to
enter into and maintain such license agreements and obtain such authorisations,
would or might reasonably be expected to have a Material Adverse Effect.

 

13.8 Environmental Compliance

Each of the Guarantors shall obtain and maintain all requisite Environmental
Licenses required in relation to its business and comply in all material
respects with:

 

  (a) all applicable Environmental Laws relating to either the Group Permitted
Business or the FoundryCo Group Permitted Business, as applicable;

 

  (b) the terms and conditions of all Environmental Licenses required in
relation to the Group Permitted Business and the FoundryCo Group Permitted
Business and applicable to it; and

 

  (c) all other covenants, conditions, restrictions and agreements entered into
by or binding on the Guarantor directly or indirectly concerned with any
Environmental Contamination required in relation to the Group Permitted Business
and the FoundryCo Group Permitted Business,

in each case where failure to do so would or might reasonably be expected to
have a Material Adverse Effect.

 

13.9 Environmental Claims

Each of the Guarantors shall inform the Facility Agent in writing as soon as
reasonably practicable upon its becoming aware of:

 

  (a) any Environmental Claim which has been commenced or threatened against any
Material Subsidiary or Relevant Subsidiary; or

 

  (b) any facts or circumstances which will or are reasonably likely to result
in any Environmental Claim being commenced or threatened against any Material
Subsidiary or Relevant Subsidiary,

where the claim might, if determined against that Material Subsidiary or
Relevant Subsidiary, reasonably be expected to have a Material Adverse Effect.

 

13.10 Taxation

 

  (a) Each of the Guarantors shall duly and punctually pay and discharge all
Taxes imposed upon it or its assets and due in Germany and, in respect of
material Taxes imposed by non-German Tax authorities, in each case, within the
time period allowed without incurring penalties, save to the extent that:

 

  (i) payment is being contested in good faith;

 

35



--------------------------------------------------------------------------------

  (ii) adequate reserves are being maintained for those Taxes; and

 

  (iii) payment can be lawfully withheld.

 

  (b) None of the Guarantors shall be materially overdue in the filing of any
Tax returns in Germany or the United States.

 

  (c) AMD Inc. shall ensure that it continues to be a company resident for Tax
purposes in the United States and FoundryCo shall ensure that it continues to be
a company resident for Tax purposes in the Cayman Islands.

 

13.11 Security

 

  (a) Save as otherwise permitted by the terms of the Finance Documents, each of
the Guarantors shall ensure that any Security expressed to be created by it by
or pursuant to, or, as the case may be, expressed to have been created by it and
to be evidenced in, any Security Document to which it is a party remains in full
force and effect with the ranking and priority it is expressed to have.

 

  (b) Save as otherwise permitted by the terms of the Finance Documents, each of
the Guarantors shall not do or omit to do anything or knowingly permit or cause
anything to be done or omitted to be done which would or could adversely affect
any Security expressed to be created by any Obligor by or pursuant to, or any
Security expressed to have been created by any Obligor and to be evidenced in,
any Security Document to which it is a party.

 

  (c) Each of the Guarantors shall take all such action as the Facility Agent or
the Security Agent may reasonably request for the purpose of perfecting any such
Security.

 

  (d) Each of the Guarantors shall, if the Security Agent lawfully and in
accordance with the terms of the Finance Documents exercises any power (whether
of sale or other disposal or otherwise) or right with respect to the Charged
Assets, permit the exercise of such power or right.

 

  (e) Each of the Guarantors has granted or will grant and has caused or will
cause to be granted the Security as set out in the Federal/State Guarantor
Decision to the Security Agent or the Finance Parties, as the case may be.

 

13.12 Pari Passu Ranking

Each of the Guarantors shall ensure that its payment obligations under the
Finance Documents will rank at least pari passu with the claims of all its
unsecured and unsubordinated creditors except for obligations mandatorily
preferred by law applying to creditors or certain types of creditors generally.

 

13.13 Transaction Documents

Each of the Guarantors shall comply in all material respects with and perform
all of its obligations under the Transaction Documents to which it is a party.

 

36



--------------------------------------------------------------------------------

13.14 Amendments to Transaction Documents

None of the Guarantors shall amend, vary, novate, supplement or terminate any
Transaction Document to which it is a party and to which a Finance Party is not
a party, or waive any right thereunder, except for:

 

  (a) any of the foregoing which is expressly consented to in writing by the
Facility Agent acting on the instructions of the Majority Lenders or, pursuant
to Clause 33.2 (Exceptions) of the Facility Agreement, all Lender consent; or

 

  (b) any amendment, variation or waiver which is of a minor or technical nature
or would not adversely affect the rights of the Finance Parties under the
Finance Documents.

 

13.15 Project Documents

Except as otherwise specifically provided in the Project Documents or required
by or permitted under any Finance Document, none of the Guarantors shall, and
each of the Guarantors shall ensure that none of its Relevant Subsidiaries
shall, assign any of its rights or transfer any of its rights or obligations
under the Project Documents.

 

13.16 Auditors

Each of the Guarantors shall at all times have its accounts and those of the
Relevant Subsidiaries audited by the Auditors.

 

13.17 Partnership and Shareholder Interests

 

  (a) FoundryCo shall ensure that each of its Subsidiaries, including any
members of the AMD Saxony Group, remains at any time (i) directly or indirectly,
a wholly-owned Subsidiary of FoundryCo, and (ii) in case of any Subsidiaries of
New German KG (other than members of AMD Saxony Group) a wholly-owned direct
Subsidiary of its parent company as shown in the Group Structure Chart, except
as otherwise agreed by the Majority Lenders and the Federal/State Guarantors.

 

  (b) FoundryCo shall ensure that the interests of the General Partner as
general partner and all interests of AMD Fab 36 Holding GmbH and AMD Fab 36
Admin GmbH as Limited Partners of the Borrower, and all shares in AMD Fab 36
Holding GmbH, AMD Fab 36 Admin GmbH, AMD Fab 36 LLC and LM
Beteiligungsgesellschaft mbH are and remain pledged to the Lenders in accordance
with the Partnership Interest Pledges, the Share Pledges and the Security
Amendment Agreement.

 

13.18 The Federal/State Guarantee

Each of the Guarantors will comply and will procure that each Relevant
Subsidiary will comply with all the terms of the Federal/State Guarantee
Decision which directly apply to it.

 

13.19 Cash Shortfalls

FoundryCo shall at all times make (or shall cause another member of the
FoundryCo Group to make) payments to the Borrower, or otherwise provide funds to
the Borrower, in each case without delay in the amount of any Cash Shortfalls,
by way of equity contributions, Subordinated Loans or, as the case may be,
prepayment for products and/or services (not in excess, however, of FoundryCo’s
obligations under this Guarantee Agreement, the Subordinated Loan Agreements,
the Revolving Credit Agreement and the Partnership Agreement, and not giving
rise to any right of any person to enforce the relevant funding arrangements).

 

37



--------------------------------------------------------------------------------

13.20 Material Adverse Effect

Neither Guarantor shall enter into any agreement or obligation:

 

  (a) which could have a Material Adverse Effect; or

 

  (b) the performance of which in accordance with its terms would result in a
breach of any provision of any Finance Document by any Obligor.

 

13.21 Security from the Borrower

Neither Guarantor will take from the Borrower or any Other Surety any Security
in respect of the Guarantor’s liability hereunder or in respect of any other
obligation or liability which the Borrower has or may at any time have to the
Guarantor as a result of performance by the Guarantor of its obligations under
this Guarantee Agreement. If any such Security is taken from the Borrower or any
Other Surety, and any monies or other property or assets are received or
recovered by a Guarantor in pursuance of, or in breach of, any of the provisions
of Clause 9 (Claims by Guarantor), it shall be held on trust (treuhänderisch
halten) for the Security Agent to secure the Guarantors’ liability hereunder,
and upon request by the Security Agent the relevant Guarantor will forthwith
deposit such Security with the Security Agent or as it may direct or pay or
transfer such monies or other property or assets to the Security Agent for
application in or towards the discharge of the Guarantors’ Liabilities.

 

13.22 Borrower’s Undertakings

FoundryCo will ensure that the Borrower complies with all its obligations under
Clause 16 (Costs and Expenses), Clause 20 (General Undertakings) (in particular,
those under Clause 20.35 (Subsidies)) and Clause 35 (The Federal State
Guarantee) of the Facility Agreement.

 

13.23 Implementation of Reorganisation and Capitalisation

The Guarantors will ensure that all measures described in the Step Plan will be
implemented in the form and at the time as set out therein.

 

14. SET-OFF

The Security Agent may (in addition to any other right to which it may be
entitled), if an Event of Default has occurred and is continuing or the Loans
have been accelerated, without notice to any of the Guarantors or any other
person, setoff and apply any credit balance (or any part thereof in such amounts
as it may elect) on any account (whether such account is subject to notice or
not and whether matured or not and in whatever currency) of a Guarantor with it
and any other monies owing by it to a Guarantor against any liabilities (whether
present or future, actual or contingent) of that Guarantor to it, and it may
purchase with the monies standing to the credit of any such account such other
currencies as may be necessary for this purpose.

 

15. MISCELLANEOUS

Neither Agent is obliged to furnish to a Guarantor any information in respect of
the Facility Agreement and/or the Guarantors’ Liabilities.

 

38



--------------------------------------------------------------------------------

16. NOTICES

 

16.1 Communications in Writing

Any communication to be made under or in connection with this Guarantee
Agreement shall be made in writing and, unless otherwise stated, may be made by
fax, letter or telex.

 

16.2 Addresses

The address, fax number and telex number (and the department or officer, if any,
for whose attention the communication is to be made) of the Guarantor, the
Security Agent and the Facility Agent for any communication or document to be
made or delivered under or in connection with this Guarantee Agreement is:

 

  (a) in the case of AMD Inc.:

 

Address:    One AMD Place M-S 68    Sunnyvale, California 94088 Fax number:   
+1 408 774 7002 Attention:    General Counsel

 

  (b) in the case of FoundryCo:

 

Address:    1050 E Arques Ave, Sunnyvale, CA 94085, U.S.A. Fax number:   
+1-408-774-7499 Attention:    General Counsel with a copy to Noerr Stiefenhofer
Lutz Address:    Paul-Schwarze-Str. 2, 01097 Dresden, Germany Fax number:   
+49-351-8166081 Attention:    Mr. Otto Stolberg-Stolberg

 

  (c) in the case of the Security Agent:

 

Address:    c/o Dresdner Bank AG, Frankfurt am Main    Jürgen-Ponto-Platz 1   
D-60301 Frankfurt am Main Fax Number:    +49 69 263 11745 Attention:   
Hans-Jürgen Dittmann

 

  (d) in the case of the Facility Agent:

 

Address:    Dresdner Bank AG, Niederlassung Luxemburg    6a, route de Trèves   
L-2633 Senningerberg Fax Number:    +352 346868 3222 Attention:    Agency   
Erica Palmgren, Marion Sattler

 

39



--------------------------------------------------------------------------------

Copies:    Fax Number:    +352 346868 565 Attention:    Loan Administration   
Richard Faber, Bernd Lellig,

or any substitute address, fax number, telex number or department or officer of
its as a Guarantor may notify to an Agent (or an Agent may notify to the
Guarantors, if a change is made by such Agent) by not less than five
(5) Business Days’ notice.

 

16.3 Delivery

 

  (a) Any communication or document made or delivered by one person to another
under or in connection with this Guarantee Agreement will only be effective:

 

  (i) if by way of fax, when received in legible form; or

 

  (ii) if by way of letter, when it has been left at the relevant address or
five (5) Business Days after being sent by international courier addressed to it
at that address; or

 

  (iii) if by way of telex, when despatched, but only if, at the time of
transmission, the correct answerback appears at the start and at the end of the
sender’s copy of the notice,

and, if a particular department or officer is specified as part of its address
details provided under Clause 16.2 (Addresses), if addressed to that department
or officer.

 

  (b) Any communication or document to be made or delivered to an Agent will be
effective only when actually received by it and then only if it is expressly
marked for the attention of the department or officer identified as part of its
address details provided under Clause 16.2 (Addresses) (or any substitute
department or officer as it may specify for this purpose).

 

16.4 Language

 

  (a) Any notice and any other document given under or in connection with this
Guarantee Agreement must be in English, unless otherwise required by applicable
laws or regulations or the Federal/State Guarantor.

 

  (b) Whichever language is chosen or required for a particular notice or any
particular document given under or in connection with this Guarantee Agreement
shall prevail over that of any accompanying translation.

 

17. FURTHER ASSURANCE

Each of the Guarantors confirms that it has taken, and will continue to take,
all necessary steps to ensure that any amount claimed by an Agent from it
hereunder can be transferred to it immediately, free of any deduction, cost or
charges whatsoever.

 

18. PARTIAL INVALIDITY

If, at any time, any provision of this Guarantee Agreement is or becomes
illegal, invalid or unenforceable in any respect under any law of any
jurisdiction, neither the legality, validity or enforceability of the remaining
provisions nor the legality, validity or enforceability of such provision under
the law of any other jurisdiction will in any way be affected or impaired.

 

40



--------------------------------------------------------------------------------

19. AMENDMENTS

No amendment or modification of or to any provision of this Guarantee Agreement,
including, without limitation, this Clause 19, shall be effective unless the
same shall be in writing and signed by or on behalf of each party hereto.

 

20. COUNTERPARTS

This Guarantee Agreement may be executed in any number of counterparts, and this
has the same effect as if the signatures on the counterparts were on a single
copy of this Guarantee Agreement.

 

21. ASSIGNMENT

 

21.1 Successor and Assigns

This Guarantee Agreement shall be binding upon and inure to the benefit of the
parties to this Guarantee Agreement and their respective successors and
permitted assigns.

 

21.2 The Guarantor

None of the Guarantors shall assign or otherwise transfer the benefit of this
Guarantee Agreement or any of its rights, duties or obligations under this
Guarantee Agreement without the prior written consent of the Security Agent.

 

21.3 The Agents

Each Agent may assign or transfer all or any part of the benefits of this
Guarantee Agreement and any of its rights, duties and obligations under this
Guarantee Agreement without the consent of any Guarantor and for such purposes
each Agent may disclose, in accordance with the terms of the Facility Agreement,
to a potential assignee or transferee such information about a Guarantor, this
Guarantee Agreement and the transactions contemplated by this Guarantee
Agreement as it considers appropriate.

 

21.4 Change in Status

This Guarantee Agreement shall remain binding on the Guarantors notwithstanding
any change in the constitution of an Agent, a Guarantor or the Borrower or its
absorption in, amalgamation with or merger into, or the acquisition of all or
part of its undertaking by any other person, to the intent that the security
created by this Guarantee Agreement shall remain valid and effective in all
respects in favour of any assignee or successor in title of an Agent in the same
manner as if such assignee or successor in title had been named as a party to
this Guarantee Agreement instead of, or in addition to, such Agent and (as the
case may be) on or in respect of the obligations and liabilities of any
successor entity to a Guarantor or the Borrower in the same manner as if such
successor entity had been named in this Guarantee Agreement instead of, or in
addition to, a Guarantor or the Borrower respectively.

 

22. CONFIDENTIALITY

 

(a)

Except as otherwise set out in Clause 21.3 (The Agents), this Guarantee
Agreement and the contents and existence of the same are strictly confidential
and, without the prior written

 

41



--------------------------------------------------------------------------------

 

consent of the other parties hereto, shall not be disclosed to, or relied upon
by, any person except as required by law or to comply with the applicable rules
or requests of any regulatory body or to its employees or legal or financial
advisers who have a need to know this information and who are made aware of and
agree to be bound by the obligations under this paragraph.

 

(b) Notwithstanding the foregoing or anything to the contrary in this Guarantee
Agreement or any other written or oral understanding or agreement to which the
parties hereto are parties or by which they are bound, each party to this
Guarantee Agreement shall be permitted to disclose the tax treatment and tax
structure of the transactions set forth herein and in the other Finance
Documents. This permission to disclose includes the ability of each party to
consult, without limitation of any kind, any tax advisor regarding the tax
treatment or tax structure of the transactions set forth herein and in the other
Finance Documents. The parties acknowledge that this written authorisation does
not constitute a waiver by any party of any privilege held by such party
pursuant to the attorney-client privilege or the confidentiality privilege of
Section 7525 (a) of the US Internal Revenue Code of 1986, as amended, or
pursuant to any similar laws and regulations in any relevant other jurisdiction.

 

23. GOVERNING LAW

This Guarantee Agreement is governed by German law.

 

24. ENFORCEMENT

 

24.1 Jurisdiction of German courts

The District Court of Frankfurt am Main has exclusive jurisdiction to settle any
dispute arising out of or in connection with this Guarantee Agreement (including
a dispute regarding the existence, validity or termination of this Guarantee
Agreement).

 

24.2 Process Agent

Each of the Guarantors irrevocably appoints the Borrower of Wilschdorfer
Landstrasse 101, 01109 Dresden, Germany as its agent to receive and acknowledge
on its behalf service of any writ, summons, order, judgment or other notice of
legal process in Germany. If for any reason the agent named above (or its
successor) no longer serves as agent of a Guarantor for this purpose, that
Guarantor shall promptly appoint a successor agent approved by the Agents and
notify both Agents thereof. Until an Agent receives such notification, it shall
be entitled to treat the agent named above (or its said successor) as the agent
of each Guarantor for the purposes of this Clause. Each of the Guarantors agrees
that any such legal process shall be sufficiently served on it if delivered to
such agent for service at its address for the time being in Germany whether or
not such agent gives notice thereof to the relevant Guarantor.

This Guarantee Agreement has been entered into on the date stated at the
beginning of this Guarantee Agreement.

 

42



--------------------------------------------------------------------------------

SCHEDULE 1

Form of Compliance Certificate

 

To:    Dresdner Bank AG, Niederlassung Luxemburg as Facility Agent From:   
Advanced Micro Devices, Inc. Dated:   

Dear Sirs

Guarantee agreement dated 21 April 2004, as last amended on [•] (the “Guarantee
Agreement”)

 

1. We refer to the Guarantee Agreement. This is a Compliance Certificate.*

 

2. Save where the context requires otherwise, terms defined in the Guarantee
Agreement have the same meanings when used in this certificate.

 

3. In particular, we refer to Clause 11.1 (Financial Statements) and Clause 12
(Financial Covenants) of the Guarantee Agreement. We also refer to the quarterly
financial statements for the fiscal quarter ended [insert date] delivered to you
on [insert date] in accordance with paragraph (b) of Clause 11.1 (Financial
Covenants).

 

4. We confirm that on the basis of the financial information contained in the
above quarterly financial statements, as at [[the end of the fiscal
quarter]/[the end of the fiscal year]] set out below, the following financial
ratios or amounts calculated in accordance with and as required by Clause 12
(Financial Covenants) were as follows:

 

Covenant

   Amount in USD

Adjusted Tangible Net Worth as at [state fiscal quarter]

   [    ]

(Clause 12.2 (Adjusted Tangible Net Worth)).

  

Covenant

   Amount in USD

EBITDA as at [state fiscal quarter]

   [    ]

(Clause 12.3 (EBITDA)).

  

Accordingly, we confirm that the financial covenants set out in Clause 12
(Financial Covenants) [have/have not] been complied with during the period in
question.

 

* To be issued only if compliance is required pursuant to paragraph (a) of
Clause 11.2 (Compliance Certificate).

 

43



--------------------------------------------------------------------------------

Signed:  

 

    [[Chief Financial Officer]/[Director of Treasury]/[Treasurer]]     of    
[Advanced Micro Devices, Inc.]  

 

[insert applicable certification language]

 

for and on behalf of [Ernst & Young]

 

44



--------------------------------------------------------------------------------

SCHEDULE 2

Form of Monthly Consolidated Cash Reports

 

To:    Dresdner Bank AG, Niederlassung Luxemburg as Facility Agent From:   
Advanced Micro Devices, Inc. Dated:   

Dear Sirs

Guarantee agreement dated 21 April 2004 as last amended on [•] (the “Guarantee
Agreement”)

 

1. We refer to the Guarantee Agreement. This is a Compliance Certificate.

 

2. Save where the context requires otherwise, terms defined in the Guarantee
Agreement have the same meanings when used in this certificate.

 

3. In particular, we refer to paragraph (c) of Clause 11.1 (Financial Covenants)
of the Guarantee Agreement and to the reports for the Month ended [insert date]
delivered to you on [insert date] pursuant thereto.

 

4. We confirm the accuracy of the figures and financial information reported
below:

 

Group Consolidated Cash

   Amount in [USD]    [    ]

 

Signed:  

 

  [name of duly authorised officer]   of   Advanced Micro Devices, Inc.

Attachment:

Monthly report containing unaudited Group cash balances.*

 

* NB. As previously provided by the Guarantor.

 

45



--------------------------------------------------------------------------------

[SIGNATORIES]

 

The Guarantors ADVANCED MICRO DEVICES, INC. by:  

 

Name, title: THE FOUNDRY COMPANY by:  

 

Name, title: The Borrower AMD FAB 36 LIMITED LIABILITY COMPANY & CO. KG by:  

 

Name, title: For guarantee pursuant to paragraph (c) of Clause 2 AMD NETHERLANDS
TECHNOLOGIES B.V. by:  

 

Name, title: The Security Agent DRESDNER BANK AG in BERLIN by:  

 

Name, title:

 

46



--------------------------------------------------------------------------------

The Facility Agent DRESDNER BANK AG, NIEDERLASSUNG LUXEMBURG by:  

 

Name, title:

 

47